DATED        February 3, 2012

(1) SHARPROCK RESOURCES INC.

and

(2) CREDENCE HOLDINGS LIMITED

and

(3) UNION MINING HOLDING LIMITED

and

(4) VALERY KARIMOV

and

(5) ANATOLY NOVIKOV

SUBSCRIPTION AND SHARE PURCHASE AGREEMENT

relating to
the entire issued share capital of
UNION MINING HOLDING LIMITED



--------------------------------------------------------------------------------



Table of Contents

   

Page

1.

DEFINITIONS AND INTERPRETATION

6

2.

ACTIONS UPON THE SIGNING DATE

6

3.

STRUCTURE OF THE TRANSACTION

8

4.

SUBSCRIPTIONS

9

5.

SALE AND PURCHASE OF TARGET SHARES

11

6.

SHARE SWAP AND PUT OPTION

12

7.

CONDITIONS AND EXCLUSIVITY

14

8.

ACTION PENDING PHASE 1 AND PHASE 2 COMPLETION

16

9.

COMPELTIONS

16

10.

WARRANTIES

18

11.

INDEMNITIES

19

12.

RESTRICTIVE COVENANTS

19

13.

ASSIGNMENT AND SUCCESSORS

20

14.

THIRD PARTY RIGHTS

21

15.

COSTS AND EXPENSES

21

16.

PAYMENTS

21

17.

FURTHER ASSURANCE

21

18.

ENTIRE AGREEMENT

22

19.

EFFECT OF COMPLETION

22

20.

SEVERANCE

22

21.

VARIATION

23

22.

WAIVER AND CUMULATIVE REMEDIES

23

23.

TIME

23

24.

COUNTERPARTS

23

25.

NOTICES

24

26.

GOVERNING LAW, ARBITRATION AND LANGUAGE

25

27.

ANNOUNCEMENTS

27

28.

SERVICE AGENT IN THE UK

27

29.

GUARANTEES

28

Schedule 1

DEFINITIONS AND INTERPRETATION

31

1.

Definitions

31

2.

Interpretation

43

Schedule 2

THE TARGET AND THE COMPANY

46

2



--------------------------------------------------------------------------------

Part 1:

The Target and the Company

46

Part 2:

The Company

46

Part 3

The Company's Affiliates

48

Schedule 3

PHASE 1 COMPLETION

49

Part 1:

Target's Obligations on Phase 1 Completion

49

Part 2:

Seller's Obligations on Phase 1 Completion

50

Part 3

Buyer's Obligations on Phase 1 Completion

50

Part 4

Payment Obligations on Phase 1 Completion

50

Schedule 4

PHASE 2, PHASE 3 AND PHASE 4 COMPLETIONS

52

PART A

PHASE 2 COMPLETION

52

Part 1:

Buyer's Obligations On Phase 2 Completion

52

Part 2:

Bank Seller, Seller and UBOs' Obligations on Phase 2 Completion

52

Part 3:

Target's Obligations on Phase 2 Completion

53

PART B

PHASE 3 COMPLETION

53

Part 1:

Buyer's Obligations On Phase 3 Completion

53

Part 2:

Seller's Obligations On Phase 3 Completion

53

Part 3:

Target's Obligations On Phase 3 Completion

53

PART C

PHASE 4 COMPLETION

54

Part 1:

Buyer's Obligations On Phase 4 Completion

54

Part 2:

Seller's Obligations On Phase 4 Completion

54

Part 3:

Target's Obligations On Phase 4 Completion

54

Schedule 5

FINANCING TRANCHE SUBSCRIPTIONS

56

Schedule 6

SHARE SWAP

58

Part 1:

Buyer's Obligations On Share Swap Completion

58

Part 2:

Seller's Obligations On Share Swap Completion

58

Part 3:

Target's Obligations On Share Swap Completion

58

Schedule 7

SELLER WARRANTIES

59

Schedule 8

UBO WARRANTIES

61

Schedule 9

CORE WARRANTIES

79

Schedule 10

BUYER'S WARRANTIES

81

Schedule 11

LICENCE INDEMNITY

82

Schedule 12

ENVIRONMENTAL INDEMNITY

83

3



--------------------------------------------------------------------------------



Schedule 13

GENERAL INDEMNITIES

84

Schedule 14

ACTION PENDING PHASE 1 AND PHASE 2 COMPLETIONS

87

Schedule 15

PROPERTIES

89

Schedule 16

GUARANTEE OBLIGATIONS

90

Schedule 17

CONDUCT OF THIRD PARTY CLAIMS

92

Schedule 18

CONDUCT OF THIRD PARTY INDEMNITY CLAIMS

94

Schedule 19

FINANCIAL LIABILITY AND TIME LIMITS FOR WARRANTIES, CORE WARRANTIES AND
INDEMNITIES

96

Schedule 20

PUT OPTION

97





4



--------------------------------------------------------------------------------



THIS AGREEMENT

is entered into as a deed on February 3, 2012,



BETWEEN:-

(1)     SHARPROCK RESOURCES INC., a company organised and existing under the
laws of the State of Nevada, USA, with Nevada business identification number
NV20081516564 and whose principal office is located at Suite 500, 666 Burrard
Street, Vancouver, BC, V6C 3P6, Canada (the "Buyer");

(2)     CREDENCE HOLDINGS LIMITED, a company registered, organised and existing
under the laws of Malta, with company registration number C43504 and whose
registered office is located at 40 Villa Fairholme, Sir Augustus Bartolo Street,
Ta' Xbiex XBX 1095, Malta (the "Seller");

(3)     UNION MINING HOLDING LIMITED, a company registered, organised and
existing under the laws of Malta, with company registration number C50918 and
whose registered office is located at 40 Villa Fairholme, Sir Augustus Bartolo
Street, Ta' Xbiex XBX 1095, Malta (the "Target");

(4)     VALERY KARIMOV, a citizen of the Russian Federation holder of passport
number 4506528850 of 10 Matross Zheleznyack Boulevard., ap. 36, 125008 Moscow,
Russia ("VK"); and

(5)     ANATOLY NOVIKOV, a citizen of the Russian Federation holder of passport
number 2497024230 of Suzdalskaya Street 14-4-16, 123592 Moscow, Russia ("AN"),

each of the above being a "Party" and together the "Parties" and VK and AN being
together the "UBOs" and each a "UBO".

BACKGROUND:-

(A)     The Target's entire issued share capital immediately prior to the
Signing Date is composed of 1,200 (one thousand two hundred) Target Shares (the
"Initial Target Shares");

(B)     The Seller is, at the Signing Date, the sole legal and registered owner
of all of the Initial Target Shares, and holds the beneficial interest in the
Initial Target Shares on trust for the UBOs pursuant to the Declarations of
Trust;

(C)     This Agreement is being entered into in advance of the Bank Seller
Documents being finalised and entered into.

(D)     It is anticipated and intended by the Parties that, prior to Phase 1 and
Phase 2 Completions, the Seller will be the sole legal and registered owner of
599 Target Shares, representing 49.92% of the issued share capital of the Target
(the "Seller Shares") and will hold the beneficial interest in the Seller Shares
on trust for the UBOs pursuant to the Declarations of Trust, as revised;

(E)     VK and AN as the UBOs are together the ultimate beneficial owners of the
Initial Target Shares and it is anticipated and intended by the Parties that,
prior to Phase 1 and Phase 2 Completions, they will be, together, the ultimate
beneficial owners of the Seller Shares, representing 49.92% of the issued share
capital of the Target pursuant to the Declarations of Trust, as revised;

(F)     It is anticipated and intended by the Parties that, immediately prior to
Phase 1 and Phase 2 Completions, the Bank Seller will be the sole legal,
beneficial and registered owner of 601 Target Shares, representing 50.08% of the
issued share capital of the Target (the "Phase 2 Shares");

5



--------------------------------------------------------------------------------



(G)     The Buyer wants to acquire and the Seller wants to sell (and the Bank
Seller pursuant to the Bank Seller Documents or similar arrangements) wants to
sell) or otherwise enable the Buyer to acquire the entire issued share capital
(a 100 % interest) in the Company by the Buyer subscribing to, acquiring and
exchanging Target Shares as described in and on the terms of this Agreement.
This will take place by a series of transactions (the "Transactions") with each
transaction (a "Transaction") being interdependent on the others and to be
concluded as described in and on the terms of this Agreement. The Parties have,
however, agreed that the Share Swap may only be triggered by the Seller;

(H)     The Buyer requires that the Bank Seller sell the Phase 2 Shares to the
Buyer pursuant to the Bank Seller Documents and the Seller has additionally
agreed to sell 1 (one) Seller Shares (the "Loose Share") to the Buyer pursuant
to this Agreement in each case at Phase 2 Completion;

(I)     The Target is the sole legal, beneficial and registered owner of the
entire issued share capital of the Company (the "Company's Shares");

(J)     The Company is the holder of the licence for subsoil use Series

АНД №. 14974 type БЭ, together with annexed and related licence agreement(s),
schedules, annexes and/or appendixes issued to the Company by Rosnedra for the
purposes of geological exploration and production of hard rock and placer gold
within the boundaries of the Stadukhinsky ore-alluvial region registered on July
15, 2010 and effective until July 30, 2022 (the "Exploration and Production
Licence");



(K)     The Company has certain indebtedness of no more than USD$52,000,000
(fifty two million US Dollars) (the "Indebtedness" as more clearly described in
the full definition in Schedule 1) which will be discharged out of funds
provided by the Buyer by way of subscription for Target Shares and such funds
will be applied discharge the Indebtedness and will be released pursuant to the
Escrow Agreement on Phase 1 Completion; and

(L)     The Target has certain indebtedness in the amount of RUB35,000,000
(thirty five million Rubles) (the "Target Indebtedness" as more clearly
described in the full definition in Schedule 1) which will be discharged as part
of Phase 1 Completion.

IT IS AGREED:-

1.     DEFINITIONS AND INTERPRETATION

1.1     Each word and expression used in this Agreement will have the meaning
(if any) given to it in, and will be interpreted in accordance with, the
provisions of Schedule 1.

1.2    This Agreement incorporates its Schedules.

2.     ACTIONS UPON THE SIGNING DATE

2.1    Unless otherwise agreed in writing between the Parties, on the Signing
Date:-

2.1.1     the UBOs will deliver to the Buyer's Counsel:-

6



--------------------------------------------------------------------------------



(a)     a certified copy of a resolution of the board of directors and of the
shareholders of the Seller:-

(i)     approving the terms of, and the transactions contemplated by, each of
the Acquisition Documents to which it is a party and resolving that it executes
each of the Acquisition Documents to which it is a party which are in agreed
form on the Signing Date and all ancillary documents;

(ii)     authorising a specified Person or Persons to execute the Acquisition
Documents and all ancillary documents to which it is a party on its behalf; and

(iii)     authorising a specified Person or Persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Acquisition Documents to which it is a party;

(b)     a certified copy of the Seller's Constitutional Documents;

(c)     a certificate of incumbency of the Seller and the Maltese Law Seller
Legal Opinion;

(d)     the Disclosure Letter; and

(e)     the Director General Comfort Letter; and

(f)     the URALSIB Comfort Letter.

2.1.2    the Buyer will deliver to the Seller's Counsel:-

(a)     a certified copy of a resolution of the board of directors of the
Buyer:-

(i)     approving the terms of, and the transactions contemplated by, each of
the Acquisition Documents to which it is a party and resolving that it executes
each of the Acquisition Documents to which it is a party which are in agreed
form on the Signing Date and all ancillary documents together with a certified
copy of its Constitutional Documents;

(ii)     authorising a specified Person or Persons to execute the Acquisition
Documents and all ancillary documents to which it is a party on its behalf; and

(iii)     authorising a specified Person or Persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Acquisition Documents to which it is a party;

(b)     an officers certificate of the Buyer and the US Law Buyer Legal Opinion;

2.1.3     the Target will deliver to the Buyer's Counsel:-

(a)     a certified copy of a resolution of the Board of Directors and of the
shareholders of the Target:-

7



--------------------------------------------------------------------------------



(i)     approving the terms of, and the transactions contemplated by, each of
the Acquisition Documents to which it is a party and resolving that it executes
each of the Acquisition Documents to which it is a party which are in agreed
form on the Signing Date and all ancillary documents;

(ii)     authorising a specified Person or Persons to execute the Acquisition
Documents and all ancillary documents to which it is a party on its behalf; and

(iii)     authorising a specified Person or Persons, on its behalf, to sign
and/or despatch all documents and notices to be signed and/or despatched by it
under or in connection with the Acquisition Documents to which it is a party;

(b)     a certified copy of the Target's Constitutional Documents;

(c)     a certificate of incumbency of the Target and the Maltese Law Seller
Legal Opinion, if not otherwise delivered by the UBOs; and

2.1.4     VK will deliver to the Buyer an original Spousal Consent and AN will
deliver to the Buyer a notarial certificate to the effect that he is not
married.

2.2      Unless otherwise agreed in writing between the Parties, by not later
than 60 (sixty) days from the Signing Date:-

2.2.1     the UBOs shall deliver to the Buyer a duly executed updated resolution
authorising the increase in the authorised share capital of the Target and
amending the Constitutional Documents with the increased authorised share
capital of the Target (as amended) of the Target together with a copy as
referred to in clause 2.2.2 below to be provided by the Target; and

2.2.2      the Target shall deliver to the Maltese Registry of Companies a duly
executed copy of the Constitutional Documents of the Target together with the
document referred to in clause 2.2.1 above to be provided by the UBOs, and
pursuant to such filing with the Maltese Registry of Companies, the Target shall
deliver to the Buyer a certified true copy of the amended Constitutional
Documents as filed with the Maltese Registry of Companies.

2.3     Each Party agrees that all matters to be dealt with on the Signing Date
will take place simultaneously.

3.     STRUCTURE OF THE TRANSACTION

3.1     Subject to the terms of this Agreement, the Target will issue and allot
in favour of the Buyer and the Buyer will subscribe for such number of Target
Shares and the Seller or the Bank Seller (as the case may be) will sell and the
Buyer will purchase Target Shares as follows:-

8



--------------------------------------------------------------------------------



(1)
Transaction

(2)
Number of Target Shares of €1

(3)
Amount of subscription price or purchase price (USD$)

(4)
Mechanism, obligations and steps relating to Completion of the relevant sale and
purchase

(5)
Percentage of share capital

(6)
Cumulative Percentage of share capital of the Buyer immediately after the
relevant Transaction

(7)
Completion
Dates

(8)
Total Share Capital

Subscription for Phase 1 Share

1

53,000,000

Subscription in accordance with clause 4.1 and Schedule 3

1 Target Share

1 Target Share

30 April 2012

1,201

Purchase of Phase 2 Shares

601

39,000,000

Sale and purchase in accordance with clause 5 and Schedule 4

50% + 1 Target Share

50% + 2 Target Shares

30 April 2012

1,201

Purchase of Loose Share

1

19,000,000

Sale and purchase in accordance with clause 5 and Schedule 4

1 Target Share

50%+ 3 Target Shares

30 April 2012

1,201

Purchase of Phase 3 Shares

86

13,000,000

Sale and purchase in accordance with clause 5 and Schedule 4

5.4%

Combined with Financing Tranche Subscription 1 - 68%

31 May 2012

1,600

Financing Tranche Subscription 1

399

86,000,000

Subscription in accordance with clause 4.2 and Schedule 5

24.9%

68%

31 May 2012

1,600

Purchase of Phase 4 Shares

62

9,000,000

Sale and purchase in accordance with clause 5 and Schedule 4

3.4%

Combined with Financing Tranche Subscription 2 - 75%

31 May 2013

1,800

Financing Tranche Subscription 2

200

21,000,000

Subscription in accordance with clause 4.2 and Schedule 5

11.1%

75%

31 May 2013

1,800

Share Swap

450

25% of the entire issued share capital of the Buyer

clause 6

and Schedule 6

25%

100%

In accordance with clause 6

1,800

9



--------------------------------------------------------------------------------



4.     SUBSCRIPTIONS

4.1     Phase 1 Subscription

4.1.1     At Phase 1 Completion and upon the terms and subject to the conditions
of this Agreement, the Target shall issue and allot to the Buyer, and the Buyer
shall subscribe for the entire legal, beneficial and registered interests in 1
(one) Target Share, (the "Phase 1 Share"), with full title guarantee, free from
all Encumbrances and together with all rights attached to them. The Phase 1
Share when taken together with the Phase 2 Shares and the Loose Share will, in
aggregate represent an approximately 50% + 3 Target Shares ownership interest in
the fully diluted share capital in the Target.

4.1.2     Subject to the satisfaction of the Conditions, the subscription of the
Phase 1 Share shall be completed on the Phase 1 Completion Date.

4.1.3     In consideration for the issuance and allotment of the Phase 1 Share,
at Phase 1 Completion the Buyer shall pay to the Target the nominal value of €1
(one Euro) and a share premium of USD$53,000,000 (fifty three million US
Dollars).

4.1.4     The Parties shall give effect to the provisions of Schedule 3 at
Phase 1 Completion.

4.2      Financing Tranche Subscriptions

4.2.1     In accordance with clause 3.1, the Target shall issue and allot in
favour of the Buyer, and the Buyer shall subscribe for and purchase all legal,
beneficial and registered interests in the Financing Tranche Shares with full
title guarantee, free from all Encumbrances and together with all rights
attached to them.

4.2.2      In consideration for the issuance and allotment of all of the
Financing Tranche Shares, the Buyer shall pay to the Target a total aggregate
amount of USD$107,000,000 (one hundred seven million US Dollars) in tranches by
way of Financing Tranche Subscription for the relevant funding as set out in
Schedule 5 and in accordance with clause 3.1.

4.2.3      Following the Completion of Phase 1, Phase 2, all of the Financing
Tranche Subscriptions, Phase 3 and Phase 4, the Buyer shall have a 75% (seventy
five per cent.) ownership interest in the Target.

4.2.4      The Parties shall give effect to the provisions of Schedule 5 at each
Financing Tranche Completion.

4.3      Phase 3 and Phase 4 will take place at the same time as Financing
Tranche Subscription 1 and Financing Tranche Subscription 2 respectively.

4.4      The UBOs jointly and severally covenant that there are as at the
Signing Date and there will be at each of the Phase 1 and Phase 2 Completion
Dates, no rights of pre-emption with respect to any Target Shares, except to the
extent that these have been waived in writing, whether arising under the
Constitutional Documents of the Target or under applicable Laws or otherwise
except as provided in the Shareholders Agreement.

10



--------------------------------------------------------------------------------



4.5      The Seller and each of the UBOs covenant to vote and/or resolve in
favour of the subscription of Target Shares provided for in this clause 4 and to
maintain sufficient authorised share capital to satisfy the Financing Tranche
Subscriptions.

4.6      The Parties shall procure that the Shareholders Agreement will set out
the mechanisms for the implementation of the budget for the Company, including
the utilisation of the funding from Financing Tranche Subscription 1 or
Financing Tranche Subscription 2 respectively.

5.     SALE AND PURCHASE OF TARGET SHARES

5.1      At Phase 2 Completion, at Phase 3 Completion and at Phase 4 Completion,
upon the terms and subject to the conditions of this Agreement, the Seller shall
sell its entire interest in, and each of the UBOs shall sell, convey and assign
their entire interest in the Loose Share, Phase 3 Shares and Phase 4 Shares
respectively (as the case may be), to the Buyer so that the Seller and each of
the UBOs will transfer to the Buyer the entire legal and beneficial interest to
the Buyer in the Loose Share, Phase 3 Shares and Phase 4 Shares respectively on
the required Completion Date (as the case may be):-

5.1.1      with full title guarantee free from all Encumbrances; and

5.1.2 

     together with all rights of any nature that attach or which may at any time
become attached to them, including:-



(a)     the right to receive all dividends and distributions declared, paid or
made by the Target after the relevant Completion Date; and

(b)     the right to receive any dividends which have accrued on or prior to the
sale of the relevant Target Shares to the Buyer but remain unpaid as of the
relevant Completion Date.

5.2     The Buyer will at Completion of Phase 2, Phase 3 and Phase 4, buy the
entire legal and beneficial interest in the Phase 2 Shares, Loose Share, Phase 3
Shares and Phase 4 Shares respectively (as the case may be) at the relevant
Completion Date.

5.3     The Seller covenants that it will not without the prior written consent
of the Buyer in any way dispose of or create any Encumbrances over the Phase 2
Shares, Loose Share, Phase 3 Shares and Phase 4 Shares held by it whether
directly or indirectly or conditionally or otherwise. The UBOs covenant to the
Seller that they will not without the prior written consent of the Buyer in any
way direct the Seller to dispose of or create any Encumbrances over the Phase 2
Shares, Loose Share, Phase 3 Shares and Phase 4 Shares held by it whether
directly or indirectly or conditionally or otherwise.

5.4     Each of the UBOs covenants that it will not without the prior written
consent of the Buyer dispose of or create any Encumbrances over the interest in
the Phase 2 Shares, Loose Share, Phase 3 Shares and Phase 4 Shares held
beneficially by him whether directly or, indirectly or, conditionally or
otherwise.

5.5     The provisions of clauses 5.3 and 5.4 will not apply if the Buyer is in
default of its obligations in respect of Phase 3 and Phase 4 and/or in respect
of Financing Tranche Subscription 1 or Financing Tranche Subscription 2 (a
"Buyer Completion Default") for a period in excess of 30 (thirty) days unless
the Seller is also in default in respect of its obligations relating to Phase 3
and Phase 4.

11



--------------------------------------------------------------------------------



5.6      It is to be agreed with the Bank Seller that in consideration for the
sale to the Buyer of the Phase 2 Shares, at Phase 2 Completion the Buyer shall
pay to the Bank Seller or as it shall direct pursuant to the Bank Seller
Documents USD$39,000,000 (thirty nine million US Dollars). All other payments
relating to Phase 2, Phase 3 and Phase 4 will be made in accordance with the
relevant provisions of Schedule 4.

5.7     Subject to the provisions of this Agreement the Parties shall give
effect to the relevant provisions of Schedule 4 at Completion of Phase 2, Phase
3 and Phase 4.

5.8     Subject to the satisfaction of the Conditions, the sale of the Phase 2
Shares and Loose Share shall be completed simultaneously on the Phase 2
Completion Date and at the same time as Phase 1 Completion.

5.9     The UBOs agree jointly and severally to procure that following Phase 1
Completion and Phase 2 Completion, the Buyer shall have an approximately 51%
(fifty one per cent.) ownership interest in the Target and full legal and
beneficial title to such ownership interest as the registered holder of the
Phase 1 Share, Loose Share and Phase 2 Shares.

5.10     Notwithstanding anything contained in this Agreement, each Party shall
do whatever is within its powers as may be or may become necessary or desirable
to ensure that following the Phase 1 Completion and Phase 2 Completion, the
Buyer is the legal and full beneficial owner of not less than approximately 51%
of the total issued share capital having voting rights in the Target.

5.11     the Parties will procure that their own obligations in Schedule 4 are
given effect.

5.12     It is understood by the Parties that the Bank Seller is to agree with
the Buyer in the Bank Seller SPA that following Phase 2 Completion the Bank
Seller (except with the prior written consent of the Buyer) shall have no
remaining interest in or in relation to the Target, either directly or
indirectly. Each of the Parties will facilitate such obligations.

6.     SHARE SWAP AND PUT OPTION

6.1      Subject to Phase 1 Completion, Phase 2 Completion, Phase 3 Completion,
Phase 4 Completion and the Financing Tranche Completions being completed in all
respects, the Seller shall be entitled to, in relation to its entire legal and
beneficial interest in 25% (twenty five per cent.) of the share capital of the
Target as adjusted pursuant to clause 6.3 below (the "Remaining Union Shares"):-

6.1.1      transfer and each of the UBOs agree to procure the transfer to the
Buyer of the Remaining Union Shares in exchange for 25% (twenty five per cent.)
of the share capital of the Buyer (the "Sharprock Swap Shares") as detailed in
Schedule 6 and vice versa; or

6.1.2      require that the Buyer buy the Remaining Union Shares as detailed in
0 and in this clause 6 to the extent relevant.

6.2      The sale of the Remaining Union Shares will be made by the Seller and
each of the UBOs:-

6.2.1      with full title guarantee free from all Encumbrances; and

12



--------------------------------------------------------------------------------



6.2.2     together with all rights of any nature that attach or which may at any
time become attached to them, including:-

(a)     the right to receive all dividends and distributions declared, paid or
made by the Target after the relevant Completion Date; and

(b)     the right to receive any dividends which have accrued on or prior to the
sale of the relevant Target Shares to the Buyer but remain unpaid as of the
relevant Completion Date.

6.3      If and to the extent that there has been a default by the Buyer in
subscribing for Target Shares pursuant to any of the Financing Tranche
Subscriptions or in acquiring the Phase 3 Shares or Phase 4 Shares then the
number of Shares subject to the Share Swap and/or the Put Option will be
adjusted so that:-

6.3.1      the Seller and the UBOs (acting together) will be entitled to elect
to proceed with the Share Swap/Put Option based on the amount of share capital
of the Target at the relevant time registered in the name of the Seller as a
percentage proportion of the entire issued share capital of the Target.

6.3.2      Accordingly, the original percentage of 25% (twenty five per cent.)
referred to in clause 6.1 above will be increased to the relevant percentage of
the entire issued share capital of the Target registered in the name of the
Seller at the relevant time and the Share Swap/Put Option amounts will be
increased proportionately. By way of example:-

If the Seller is the registered holder of 30% (thirty per cent.) of the entire
issued share capital of the Target at the relevant time then the Share Swap will
consist of the exchange of 30% (thirty per cent.) of the share capital of the
Target for 30% (thirty per cent.) of the share capital of the Buyer. Similarly
the Put Option will be for 30% of the share capital of the Target.

If the Seller is the registered holder of 35% (thirty five per cent.) of the
entire issued share capital of the Target at the relevant time then the Share
Swap will consist of the exchange of 35% (thirty five per cent.) of the share
capital of the Buyer. Similarly the Put Option will be for 35% of the share
capital of the Target.

The relevant numbers will be adjusted depending on the circumstances prevailing
at the relevant time.

If, however, the Buyer fails to effect all of Phase 3 Completion, Phase 4
Completion and all of the Financing Tranche Completions then the UBOs will be
entitled to swap their holding of approximately 49% (forty nine per cent.) of
the entire issued share capital of the Target into 50% (fifty per cent.) of the
entire issued share capital of the Buyer.

6.4     The obligation to undertake the Share Swap will be triggered by a notice
(the "Share Swap Notice") in the agreed form:-

6.4.1     from the Seller and each of the UBOs to the Buyer referring to clause
6.1; or

13



--------------------------------------------------------------------------------



6.4.2      in the event of a Buyer Completion Default, from the Seller and each
of the UBOs to the Buyer referring to clause 6.3,

confirming that the Share Swap has been triggered. No Share Swap Notice may be
served following the service of an Option Notice.

6.5      No Share Swap Notice may be served after 31 December 2014 and if no
Share Swap Notice is served prior to such date the Seller's right to trigger a
Share Swap will lapse.

6.6      Once a Share Swap Notice has been served it shall be irrevocable.

6.7     Share Swap Completion will take place as soon as reasonably practicable
after the Share Swap has been triggered but in any case within 90 (ninety) days
of the service of the Share Swap Notice.

6.8      The Seller and each of the UBOs will procure that following the Share
Swap Completion, the Buyer shall have a 100% (one hundred per cent.) legal and
beneficial ownership interest in the Target.

6.9      The Buyer will remain the registered holder of all or any of the Target
Shares which it has purchased or subscribed for under this Agreement during the
period whilst the Share Swap is capable of being exercised except for intra
group reorganisations where such Shares are transferred to a subsidiary.

6.10      Each of the UBOs will be entitled to remain as a director of the Buyer
until the Share Swap is completed unless he is in material breach of Law or of
the rules and procedures of the relevant exchange where the Buyer's shares are
listed.

7.     CONDITIONS AND EXCLUSIVITY

7.1      Phase 1 Completion is conditional upon the following being satisfied
(the "Conditions"):-

7.1.1      the completion of the Buyer's due diligence on the Group Companies to
its satisfaction;

7.1.2      the FAS consent, if required;

7.1.3     the delivery to the Buyer of one set of originals of the duly executed
Bank Seller Documents;

7.1.4     the completion to the Buyer's satisfaction of the Bank Seller
Agreement and the Bank Seller Documents;

7.1.5     the Parties entering into the Escrow Agreement on terms to be agreed
by them which is satisfactory to the Buyer;

7.1.6      the transfer of USD$111,000,000 (one hundred and eleven million US
Dollars) from the Buyer's Fundraising to the Escrow Account;

7.1.6      the Kristall Settlement being effected to the Buyer's satisfaction;

7.1.7     the discharge of the Escrow Lock Box Agreement being effected to the
Buyer's and the Seller's satisfaction;

14



--------------------------------------------------------------------------------



7.1.8     the delivery by the UBOs and the Target of a written confirmation that
no Material Adverse Change has taken place between the Signing Date and the
Phase 1 Completion Date;

7.1.9     the delivery by the UBOs to the Buyer of:-

(a)     a certified copy of a duly executed resolution of the Seller authorising
the Target to issue and allot the Phase 1 Share in favour of the Buyer; and

(b)     the duly signed and executed statutory form (Form H) for filing by the
Buyer's Counsel with the giving notice to the Maltese Registry of Companies
following the issue and allotment of the Phase 1 Share in favour of the Buyer;

7.1.10     the relevant parties entering into the Shareholders Agreement and
ancillary documents;

7.1.11     the Company and the Target entering into the Intra-Group Loan
Agreement to the satisfaction of the Buyer (or such other intra-group funding
arrangements as may be agreed between the Parties);

7.1.12     the unconditional discharge of the URALSIB Share Pledge Agreement;

7.1.13     the repayment of the Target Indebtedness;

7.1.14     proof of the appointment of the service agents referred to in clause
28; and

7.1.15      all the documentation required to effect Phase 2 Completion being
delivered in full.

7.2     The Parties shall use all reasonable endeavours to ensure that this
Agreement becomes unconditional by the Longstop Time.

7.3     Without prejudice to the generality of the foregoing, the Parties agree
that the Buyer shall be responsible for dealing with all applications,
approaches and submissions to and requests and enquiries from any Authority
(including the Malta Registry of Companies) in consultation with the Seller and
the UBOs. The Seller and the UBOs shall promptly provide the Buyer with all
necessary information and assistance reasonably required by the Buyer upon being
so requested.

7.4     The Buyer shall promptly give notice to the other Parties of the
satisfaction of the Conditions within 5 (five) Business Days of becoming aware
of such satisfaction. Each of the Seller and the UBOs shall promptly give notice
to the other Parties of the satisfaction of the Conditions within 5 (five)
Business Days of becoming aware of such satisfaction.

7.5     If all of the Conditions have not been satisfied on or before the
Longstop Time, then this Agreement shall cease to have effect as from such date
and no Party shall have any further or other obligation to the others except in
respect of any antecedent breach.

7.6     The Seller and the UBOs undertake to the Buyer that during the period
starting on the Signing Date, none of them shall:-

15



--------------------------------------------------------------------------------



7.6.1     solicit from any third party any indication of the price at which such
third party may be willing to acquire its Target Shares or any material part of
the shares or assets of the Group; or

7.6.2     discuss or negotiate with any third party the financial terms relating
to any potential acquisition of its Target Shares or any material part of the
shares or assets of the Group except for the purposes of giving effect to the
transactions contemplated by this Agreement; or

7.6.3     enter into any agreement or arrangement with any third party other
than the Buyer the purpose of which is to effect a disposal of its Target Shares
or any material part of the shares or assets of the Group.

7.7     The restrictions set out in clause 7.6 above shall not apply if the
Buyer fails to make any of the payments for Phase 3, Phase 4 or the Financing
Tranches or if this Agreement is lawfully terminated. Following both of Phase 3
and Phase 4 Completions the remaining Target Shares held by the Seller will
cease to be subject to the restrictions set out in clause 7.6 above but will be
subject to those matters provided for in the Shareholders Agreement.

7.8     If a third party makes an offer for the Target Shares or any part of the
shares or assets of the Group on or before Phase 1 and/or Phase 2 Completions,
then the Seller and/or the UBOs will give immediate written notice to the Buyer
of the terms of such third party offer (including full details of the proposed
purchase price).

8.     ACTION PENDING PHASE 1 AND PHASE 2 COMPLETION

8.1     Pending Phase 1 and Phase 2 Completions, each of the UBOs shall procure
that each member of the Group shall carry on its business in the ordinary and
normal course having due regard to the interests of the Buyer under this
Agreement and shall fully consult with the Buyer in relation to any matters
which may have a material effect upon any member of the Group.

The Seller agrees to notify the Buyer of any direction it receives from the UBOs
which is inconsistent with the obligations of the UBOs under the Acquisition
Documents, the Bank Seller Agreement and the Bank Seller Documents.

8.2     Without limitation to the provisions of clause 8.1 above the provisions
of Schedule 14 will apply.

8.3     Each of the UBOs shall procure that all Related Party Receivables are
repaid on or before Phase 1 Completion.

8.4     The UBOs agree to jointly and severally indemnify and keep indemnified
the Buyer from and against all losses, liabilities, costs, charges, expenses,
actions, proceedings, claims and demands which the Buyer may suffer or incur
arising out of any breach by the Seller or either of the UBOs of any of their
obligations under this clause 8 and Schedule 14.

9.     COMPLETIONS

9.1     Phase 1 Completion will take place at the offices of Camilleri Preziosi
or at any other place in Malta as may be agreed between the Parties, on or
before the relevant Completion Date and will be effected as provided for in
Schedule 3.

16



--------------------------------------------------------------------------------



9.2     The UBOs will be entitled to deliver to the Buyer a Second Disclosure
Letter no later than 5 (five) Business Days before the Phase 1 Completion Date.
The UBOs are not obliged or required to deliver a Second Disclosure Letter.

9.3     If the second Disclosure Letter is not delivered to the Buyer by the
date which is 5 (five) Business Days prior to the Phase 1 Completion Date (the
"Final Delivery Date") then the right and ability of the UBOs to serve a Second
Disclosure Letter will lapse and they will have no further entitlement to serve
a second Disclosure Letter.

9.4     If a Second Disclosure Letter is delivered by the UBOs on or before the
Final Delivery Date then the Buyer will be entitled at its sole discretion to
proceed to Phase 1 Completion or not to proceed to Phase 1 Completion.

9.5     Clause 9.4 above is subject to the exception that if a Second Disclosure
Letter is delivered by the UBOs on or before the Final Delivery Date but the
Buyer decides not to proceed to Phase 1 Completion it will serve a notice to
such effect on the Seller and this Agreement will cease to have effect (other
than any continuing obligations) from such date and no Party will have any
further or other obligation to the other except in respect of antecedent breach.

9.6     Phase 2 Completion will take place at the same venue and time as Phase 1
Completion and will be effected as provided for in Schedule 4.

9.7     Phase 3 Completion and Phase 4 Completion will take place at the same
time as Financing Tranche Completion 1 and Financing Tranche Completion 2
respectively and will be effected as provided for in Schedule 4.

9.8     No later than 5 (five) Business Days prior to each of Phase 3 and Phase
4 Completions, the Seller and the UBOs shall notify to the Buyer the details of
the bank account to which the sums due on each such Completions shall be paid in
accordance with Schedule 4.

9.10     The Financing Tranche Completions will be effected as provided for in
Schedule 5.

9.11     Share Swap Completion will be effected as provided in Schedule 6 and
will take place at the offices of Camilleri Preziosi or at any other place in
Malta as may be agreed between the Parties.

9.12     On each Completion each of the Parties will comply with its obligations
provided for in this Agreement. All deliveries of documents and actions
contemplated by this Agreement to take place at each Completion will be deemed
to have taken place simultaneously as part of a single Transaction and none will
be considered to have taken place unless and until all of such deliveries and
actions will have taken place.

9.13     If a Party fails to comply with any of its obligations at any
Completion (in addition to and without prejudice to all other rights or remedies
available, including the right to claim damages) the Buyer (in the case of a
failure by the Seller, the Target or either of the UBOs) and the Seller (in the
case of a failure by the Buyer) will be entitled by written notice to each of
the other Parties served on the applicable date designated for such Completion:-

9.13.1     to effect such Completion so far as practicable having regard to the
defaults which have occurred; or

17



--------------------------------------------------------------------------------



9.13.2     to fix a new date for such Completion (being no later than 45 (forty
five) days after the applicable date designated for such Completion) and all
existing obligations relating to such Completion will apply to the Completion as
so deferred but provided such deferral may only occur once.

9.14     Phase 1, Phase 2, Phase 3 and Phase 4 Completions and Completion of the
Loose Share will take place after completion of all aspects, including receipt
of the relevant payments by the relevant Parties, of the relevant transactions
so that the Buyer has unconditional perfected title to the Target Shares as
provided for in this Agreement.

10.     WARRANTIES

10.1     The UBOs jointly and severally warrant and represent to the Buyer that
each UBO Warranty is true and accurate and not misleading as at the Signing Date
and as at the relevant Completion Date in respect of Phase 1 and Phase 2
Completions.

10.2     The UBOs jointly and severally warrant and represent to the Buyer that
each of the Core Warranties is true and accurate and not misleading as at the
relevant Completion Date in respect of each relevant Financing Tranche
Completion.

10.3     The Warranties and the Core Warranties will be subject in each relevant
case to the procedures set out in Schedule 17 and to the financial and time
limits set out in Schedule 19.

10.4     The Target warrants and represents to the Buyer that each Warranty is
true and accurate and not misleading as at the Signing Date and as at each
Completion Date.

10.5     The Seller warrants and represents to the Buyer that each Seller
Warranty is true and accurate and not misleading as at the Signing Date and as
at each Completion Date.

10.6     The Buyer warrants to the Seller and the UBOs that each Buyer's
Warranty is true and accurate and not misleading as at the Signing Date and as
at each Completion Date.

10.7     Each of the Warranties and Core Warranties is separate and independent
and, except as otherwise expressly provided, will not be limited by reference to
any other sub-clause or anything in this Agreement or its Schedules. The
interpretation of any such statement will not be restricted by reference to or
inference from any other such statement.

10.8     Each of the Warranties will be limited by any matter which is Disclosed
against that specific Warranty. Any specific Disclosure will limit the effect of
the relevant Warranty to the extent that the relevant matter is Disclosed. The
Buyer accepts that there may be a number of non material typographical errors in
the Disclosure Letter which may be subject to adjustment as agreed between the
Parties no later than midnight (Moscow time) on 7 February 2012.

10.9     The Seller and the UBOs agree that none of the information (the "Data")
supplied by a Group Company or their professional advisers prior to the Signing
Date to the Seller or its officers, employees, agents, representatives or
advisers or to the UBOs in connection with:-

18



--------------------------------------------------------------------------------



10.9.1     the Warranties; and/or

10.9.2     the contents of the Disclosure Letter; and/or

10.9.3     otherwise in relation to the business or affairs of a Group Company,

will give rise to any obligation or liability on the part of the relevant Group
Company to the Seller and/or the UBOs.

10.10     The Seller and/or the UBOs:-

10.10.1     accept that the Buyer is not prepared to inherit liabilities which
result from the actions and/or omissions of the Seller and/or the UBOs and/or a
Group Company in respect of the Data; and

10.10.2     waive any claims against all the Group Companies and their officers,
employees, agents, representatives or advisers which they might otherwise have
in respect of the Data.

10.1     If and to the extent that there is a breach of any of the Warranties or
Core Warranties, the UBOs will (acting together and without limitation to any
other remedy) pay to the Buyer by way of indemnity a cash amount equal to the
amount by which:-

10.11.1     the relevant assets are less valuable and/or the relevant
liabilities are greater than they would have been if the relevant Warranty or
Core Warranty had been true and accurate and not misleading; and

10.11.2     except to the extent not already compensated for by the payment made
in respect of the same breach under clause 10.11.1 above (and provided that the
bases of valuation employed in relation to calculations pursuant to either
clause 10.11.1 or this clause 10.11.2 do not give rise to any double counting),
the Foreseeable Losses are greater than would have been the case if the relevant
Warranty had been true and accurate and not misleading,

the limitation on recovery and time limits set out in Schedule 19 will apply to
the above.

11.     INDEMNITIES

The provisions of Schedule 11, Schedule 12 and 0 inclusive will apply subject in
each case to the relevant procedures set out in Schedule 18 and the financial
and time limits set out in Schedule 19.

12.     RESTRICTIVE COVENANTS

12.1     the UBOs jointly and severally covenant with the Buyer that they shall
not at any time during the period until 31 December 2014, carry on or be
employed, engaged or interested in any mining or exploration business or company
(other than as provided in clause 12.3 below) which would be in competition with
any part of the mining or exploration business of the Company within an area
which is inside a radius of 10 (ten) kilometres of the perimeter of the
permitted operating area of the Company as detailed in the plans annexed to the
Exploration and Production Licence.

19



--------------------------------------------------------------------------------



12.2     the UBOs agree that the restrictions contained in this clause 12 are no
greater than is reasonable and necessary for the protection of the interests of
the Buyer and the Group but if any such restriction will be held to be void but
would be valid if deleted in part or reduced in application, such restriction
will apply with such deletion or modification as may be necessary to make it
valid and enforceable.

12.3     During the period of 3 (three) years following the Signing Date the
UBOs will procure that no Related Person alone or together with one or more
other Related Person(s) will hold shares or any other interest in any company or
Person engaged in any mining or exploration business in the Chukot Autonomous
Area other than shares in a publicly traded company which in aggregate represent
10% (ten per cent.) or less of the total issued shares of that publicly traded
company.

13.     ASSIGNMENT AND SUCCESSORS

13.1     In this clause 13 any reference to a Party's "rights under this
Agreement" includes all or any benefits or rights of that Party under this
Agreement, including (in the case of the Buyer) the Warranties, the Core
Warranties and the Indemnities (together with any cause of action arising out of
or in connection with any Warranty, Core Warranty or Indemnity).

13.2     Subject to clause 13.3, no Party may assign, transfer, grant any
Encumbrance over, declare any trust over or deal in any way with its rights
under this Agreement or any of the other Acquisition Documents to which it is a
party without the prior written consent of:-

13.2.1     (in the case of any such dealing by the Seller and/or either of the
UBOs) the Buyer; or

13.2.3     (in the case of any such dealing by the Buyer) the Seller and the
UBOs.

13.3     Notwithstanding clause 13.2, the Buyer may assign by way of security or
otherwise all or any of its rights under this Agreement or any of the other
Acquisition Documents to which it is a party to:-

13.3.1     any bank and/or any reputable financial institution lending money or
making funds or banking facilities available to the Buyer for the purposes of
any bona fide bridge funding prior to Phase 1 Completion and/or all or any bona
fide funding of Phase 1, Phase 2, Phase 3, Phase 4 or the Financing Tranche
Subscriptions;

13.3.2     such other Person as may be agreed by the Seller and the UBOs (such
agreement not to be unreasonably withheld or delayed); or

13.3.3     to a 100% (one hundred per cent.) owned subsidiary of the Buyer for
bona fide tax planning purposes provided that the Buyer remains fully liable for
its obligations under this Agreement including for these purposes the Share
Swap.

13.4     This Agreement will be binding on and continue for the benefit of the
successors and permitted assignees (as the case may be) of each party.

20



--------------------------------------------------------------------------------



14.     THIRD PARTY RIGHTS

Subject to clause 13, a Person who is not a party to this Agreement will not
have any right under the Contracts (Rights of Third Parties) Act 1999 to enforce
any term of this Agreement. This clause 14 does not affect any right or remedy
of any Person which exists or is available otherwise than pursuant to the
Contracts (Rights of Third Parties) Act 1999.

15.     COSTS AND EXPENSES

Unless otherwise expressly provided in this Agreement, each party will bear its
own costs and expenses incurred in relation to the negotiation, preparation,
execution and implementation of each of the Acquisition Documents.

16.     PAYMENTS

16.1     Any payment to be made to the Seller and/or the UBOs under this
Agreement will be effected by transfer of immediately available funds to the
account notified to the Buyer for this purpose and will be effective upon
receipt of the full amount of such payment.

16.2     Any payment to be made to the Target under this Agreement will be
effected by transfer of immediately available funds to the account notified for
this purpose to the Buyer and will be effective upon receipt of the full amount
of such payment.

16.3     Where any payment is made under this Agreement pursuant to any SPA
Claim, such payment shall be made on an after-Tax basis.

16.4     Where under the terms of this Agreement a party is liable to indemnify
or reimburse another party in respect of any costs, charges or expenses, the
payment will include an amount equal to any VAT thereon not otherwise
recoverable by the other party, subject to that party using all reasonable
endeavours to recover such amount of VAT as may be practicable.

17.     FURTHER ASSURANCE

17.1     Without prejudice and in addition to the other provisions of this
Agreement, each party will, so far as it is reasonably able, from time to time
and at the requesting party's expense, do (or procure to be done) all such other
things and/or execute and deliver (or procure to be executed and delivered) all
such other documents as may be reasonably required to give full effect to this
Agreement. These will include all or any directions to be made pursuant to the
terms of the Escrow Agreement and Escrow Lock Box Agreement.

17.2     It is the intention of the Parties that the Buyer will become the legal
and beneficial owner of the Phase 2 Shares. If and to the extent that the Seller
and/or the UBOs retain any legal and beneficial interest in the Phase 2 Shares
at Completion they will convey such interest to the Buyer or envisaged by this
Agreement.

17.3     The Buyer consents to a pledge of up to 25% of the Shares in the
Target, other than the Phase 2 Shares, Loose Share, Phase 3 Shares and Phase 4
Shares, at any time held by the Seller in favour of MDM Bank (or its nominee as
approved by the Buyer) subject to the Buyer:-

17.3.1     approving the form and content of the pledge;

21



--------------------------------------------------------------------------------



17.3.2     entering into suitable documentation with MDM Bank (or its nominee as
approved by the Buyer) relating to the unlikely event of the enforcement of such
pledge. Such documentation will include relevant provisions for the Shareholders
Agreement and Constitutional Documents of the Target.

18.     ENTIRE AGREEMENT

18.1     In this clause 18, "Representation" means representation, statement,
assurance, covenant, undertaking, warranty, indemnity, guarantee or commitment
(whether contractual or otherwise) made or given before Signing Date.

18.2     The Acquisition Documents supersede and extinguish all previous
agreements, arrangements and understandings between, or Representations given
by, the Parties relating to the subject matter of the Acquisition Documents (or
any of them).

18.3     The Acquisition Documents (as varied in accordance with their terms)
constitute the entire agreement and understanding between the Parties in respect
of the subject matter of the Acquisition Documents (or any of them).

18.4     Each Party acknowledges and represents to the others that it has not
relied on, or been induced to enter into this Agreement or any other Acquisition
Document by, any Representation given by any Person (whether a Party to this
Agreement or not), other than the Representations set out in the Acquisition
Documents (or any of them).

18.5     The rights and remedies of the Buyer will not be affected by, and the
Buyer's remedies under this Agreement will not be regarded as qualified by:-

18.5.1     any investigation made by or on behalf of the Buyer into the business
and affairs of the Target and/or the Company;

18.5.2     any matter within the general knowledge of the Buyer other than as
Disclosed; or

18.5.3     virtue of any matter contained or referred to in any draft version of
the Disclosure Letter to the extent the same is not contained in the actual
signed Disclosure Letter.

19.     EFFECT OF COMPLETION

Each provision of this Agreement which is not fully performed at Completion (but
which remains capable of performance) will remain in full force and effect
despite Completion.

20.     SEVERANCE

20.1     If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the Law of any jurisdiction, such provision
will not affect or impair:-

20.1.1     the legality, validity or enforceability in that jurisdiction of any
other provision of this Agreement; or

22



--------------------------------------------------------------------------------



20.1.2     the legality, validity or enforceability under the Law of any other
jurisdiction of such provisions or any other provision of this Agreement.

If any illegal, invalid or unenforceable provision of this Agreement would be
legal, valid or enforceable if some part or parts of it were deleted, such
provision will apply with the minimum deletion(s) necessary to make it legal,
valid or enforceable.

21.     VARIATION

No variation of this Agreement will be valid unless it is in writing and signed
by or on behalf of each Party.

22.     WAIVER AND CUMULATIVE REMEDIES

22.1     The rights and remedies of each Party under or in respect of this
Agreement may be waived only by express written notice. Any waiver will apply
only to the Person to whom it is addressed and in the instance and for the
purpose for which it is given.

22.2     No right or remedy under or in respect of this Agreement will be
precluded, waived or impaired by:-

22.2.1     any failure to exercise or delay in exercising it;

22.2.2     any single or partial exercise of it;

22.2.3     any earlier waiver of it, whether in whole or in part; or

22.2.4     any failure to exercise, delay in exercising, single or partial
exercise of or waiver of any other such right or remedy.

22.3     Unless otherwise expressly provided in this Agreement, the rights and
remedies under this Agreement are in addition to, and do not exclude, any rights
or remedies provided by Law or in equity.

23.     TIME

23.1     Time is not of the essence in relation to any obligation under this
Agreement:-

23.1.1     unless time is expressly stated to be of the essence in relation to
that obligation; or

23.1.2     one Party fails to perform an obligation by the time specified in
this Agreement and another Party serves a notice on the defaulting Party
requiring it to perform the obligation by a specified time and stating that time
is of the essence in relation to that obligation.

24.     COUNTERPARTS

24.1     This Agreement may be executed in any number of counterparts, and by
the Parties on separate counterparts, but will not be effective until each Party
has executed at least 1 (one) counterpart.

24.2     Each counterpart will constitute an original of this Agreement, but all
the counterparts will together constitute one and the same agreement.

23



--------------------------------------------------------------------------------



25.     NOTICES

25.1     Any notice or other communication to be given or made to a Party under
this Agreement:-

25.1.1     will be in writing;

25.1.2     will be in English or accompanied by an English translation made by a
translator and certified by an officer of the Party giving the notice to be
accurate. In such a case, the English translation will prevail; and

25.1.3     will be served on or delivered to the relevant Party personally, by
hand delivery or by prepaid courier or delivery post to the addresses as
follows:-

The Buyer

:-



For the attention of: Harpreet Sangha of Sharprock Resources Inc.

Address: Suite 500, 666 Burrard Street, Vancouver, BC, V6C 3P6, Canada

With a copy to:

McMillan LLP



For the attention of: Thomas J. Deutsch

Address: 1500-1055 West Georgia Street, Vancouver, B.C. V6E 4N7, Canada

With a copy to:

Squire Sanders Moscow LLC



For the attention of: Stephen J. Nelson

Address: 4 Romanov Pereulok, Bldg. 2, 125009, Moscow, Russian Federation

The Seller

:



For the attention of: Dr Ivan Vella of Credence Holdings Limited

Address: 40 Villa Fairholme, Sir Augustus Bartolo Street, Ta' Xbiex XBX 1095,
Malta

With a copy to

: Incor alliance



For the attention of: Denis Kutishenko

Address: 11th floor, bld. 5, 52 Kosmodamianskaya nab., 115054 Moscow, Russian
Federation

The UBOs

:



For the attention of: Valery Karimov and Anatoly Novikov

Address: Building 1, 12 Electrodnaya street, 111141 Moscow, Russian Federation.

24



--------------------------------------------------------------------------------



With a copy to

: Incor alliance



For the attention of: Denis Kutishenko

Address: 11th floor, bld. 5, 52 Kosmodamianskaya nab., 115054 Moscow, Russian
Federation

The Target

:



For the attention of: Dr Ivan Vella of Union Mining Holding Limited

Address: 40 Villa Fairholme, Sir Augustus Bartolo Street, Ta' Xbiex XBX 1095,
Malta

25.2     Any notice which has been served or delivered in accordance with clause
25.1 will be deemed to have been served or delivered:-

25.2.1     if served or delivered personally or by hand, at the time of service
or delivery; or

25.2.2     if posted, (in the absence of evidence of earlier receipt) at 10.00
am (local time of the notified Party) on the 3rd (third) Business Day after the
date of posting unless there is evidence of earlier receipt,

provided that if, under clauses 25.2.1 or 25.2.2, any notice would be deemed to
have been served or delivered after 5.00 pm (local time of the notified Party)
on a Business Day and before 9.00 am (local time of the notified Party) on the
next Business Day, such notice will be deemed to have been served or delivered
at 9.00 am (local time of the notified Party) on the next Business Day.

25.3     In proving service or delivery of a notice, it will be sufficient to
prove that the Party receiving the notice has acknowledged the notice or:-

25.3.1     that service or delivery personally or by hand was made; or

25.3.2     in the case of delivery by prepaid courier or delivery post that the
envelope containing the notice or other document was properly addressed and
delivered by prepaid courier or delivery post.

25.4     A Party may notify the other Parties of a change to its name, address
or relevant contact for the purposes of clause 25.1. Such notice will be
effective on the 5th (fifth) Business Day after the date on which such notice is
deemed to have been served or delivered in accordance with this clause 25, or
such later date as may be specified in the notice.

26.     GOVERNING LAW, ARBITRATION AND LANGUAGE

26.1     This Agreement and any Dispute or SPA Claim arising out of or in
connection with this Agreement and/or any other Acquisition Document (whether
contractual or non-contractual) is governed by and will be construed in
accordance with English Law.

26.2     Save where otherwise provided in this Agreement, any Dispute or SPA
Claim arising out of or in connection with this Agreement and/or any other
Acquisition Document, including any Disputes or questions regarding its
existence, conclusion, validity, breach, change or termination, and any Dispute
arising out of any pre-contractual negotiations and exchanges between the
Parties, will be exclusively referred to and finally resolved by arbitration
under the LCIA (London Court of International Arbitration) Rules (as amended
from time to time) (the "Rules") which are deemed to be incorporated by
reference into this clause 26.2.

25



--------------------------------------------------------------------------------



26.3     The number of arbitrators will be 3 (three):-

26.3.1     the Seller or the Target (as the case may be) and the UBOs will
together be entitled to nominate 1 (one) arbitrator;

26.3.2     the Buyer will be entitled to nominate 1 (one) arbitrator; and

26.3.3     the chairman of the arbitral tribunal ("Tribunal") will be appointed
according to the Rules.

If any Party fails to nominate an arbitrator then the LCIA Court will nominate
such arbitrator in accordance with the Rules.

26.4     The place of arbitration will be London, England and the language of
proceedings will be English.

26.5     If in breach of this clause 26 any Party commences proceedings in the
courts of any jurisdiction and/or commences proceedings for any claim based on
the laws of any jurisdiction other than English Law:-

26.5.1     the Parties agree that the innocent Party will be entitled to apply
to the courts of the relevant jurisdiction and/or, if appropriate, the English
courts for an injunction or other appropriate relief debarring the offending
Party from pursuing such proceedings in breach of this provision and will be
entitled to recover by way of damages on an indemnity basis all legal and other
costs incurred in defending such proceedings and/or incurred in seeking to debar
the proceedings (whether successful or not) so that the innocent Party will be
held harmless in respect of all costs and expenses arising from such
proceedings; and

26.5.2     the offending Party undertakes to the innocent Party that it will pay
to the innocent Party any amount awarded pursuant to any Judgment that is made
pursuant to proceedings commenced in breach of this Agreement.

26.6     Each Party agrees to accept such arbitral award made under the Rules
and the provisions of this clause 26 as final and binding on all the Parties
concerned.

26.7     The Tribunal will have the power to grant any legal or equitable remedy
or relief available under Law, including injunctive relief (whether interim
and/or final) and specific performance and any measures ordered by the Tribunal
may be specifically enforced by any court of competent jurisdiction. Each Party
retains the right to seek interim or provisional measures, including injunctive
relief and including pre arbitral attachments or injunctions, from any court of
competent jurisdiction and any such request will not be deemed incompatible with
the agreement to arbitrate or a waiver of the right to arbitrate. This clause 26
will not limit the powers of the court exercisable in support of arbitration
proceedings pursuant to s.44 of the Arbitration Act 1996 or the powers of the
Tribunal under the Rules.

26



--------------------------------------------------------------------------------



26.8     The Tribunal will use as guidance, but not as strict rules of
procedure, the IBA Rules on the Taking of Evidence in International Commercial
Arbitration as current on Signing Date.

26.9     If this Agreement is translated into any language other than English,
the English language text will prevail.

27     ANNOUNCEMENTs

27.1     Prior approval of announcements

No disclosure or announcement relating to the existence or subject matter of
this Agreement shall be made or issued by or on behalf of any Party without the
prior written approval of the other Parties (which approval may be subject to
reasonable conditions but shall otherwise not be unreasonably withheld or
delayed) provided that these restrictions shall not apply to any disclosure or
announcement if required by any Law, applicable securities exchange,
supervisory, regulatory or governmental body.

27.2     Consultation

The Party making any announcement shall use its reasonable endeavours to consult
with the other Parties in advance as to the form, content and timing of the
announcement.

28.     SERVICE AGENT IN THE UK

28.1     The Seller irrevocably appoints Law Debenture Corporate Services
Limited of Fifth Floor, 100 Wood Street, London EC2V 7EX as its agent for
service of process in England for the purposes of the exercise of any powers by
the High Court in support of arbitral proceedings (whether pursuant to the
Arbitration Act 1996 or otherwise), and for the purposes of enforcement of any
award or direction made by an arbitral tribunal appointed under this Agreement.

28.2     The Buyer irrevocably appoints Law Debenture Corporate Services Limited
of Fifth Floor, 100 Wood Street, London EC2V 7EX as its agent for service of
process in England for the purposes of the exercise of any powers by the High
Court in support of arbitral proceedings (whether pursuant to the Arbitration
Act 1996 or otherwise), and for the purposes of enforcement of any award or
direction made by an arbitral tribunal appointed under this Agreement.

28.3     Each of the UBOs irrevocably appoints Law Debenture Corporate Services
Limited of Fifth Floor, 100 Wood Street, London EC2V 7EX as its agent for
service of process in England for the purposes of the exercise of any powers by
the High Court in support of arbitral proceedings (whether pursuant to the
Arbitration Act 1996 or otherwise), and for the purposes of enforcement of any
award or direction made by an arbitral tribunal appointed under this Agreement.

28.4     If any Person appointed as agent for service of process ceases to act
as such the relevant Party will immediately appoint another Person to accept
service of process on its behalf in England and notify the other Parties of such
appointment. If it fails to do so within 10 (ten) Business Days, any other Party
will be entitled by notice to the relevant Party to appoint a replacement agent
for service of process.

27



--------------------------------------------------------------------------------



29.     GUARANTEES

The UBOs irrevocably and unconditionally agree that the provisions of Schedule
16 will apply to them.

[The remaining part of this page is left blank intentionally]

28



--------------------------------------------------------------------------------



IN WITNESS

, this Agreement has been duly executed as a deed but not delivered until the
day and year first written above.





EXECUTED AS A DEED BUT NOT DELIVERED UNTIL DATED

by SHARPROCK RESOURCES INC.



In the presence of:

)
)
)

 

Witness signature:                                           
Name:                                                              
Occupation:                                                      
Address:                                                           
                                                                          


                                                                            

acting by HARPREET SANGHA (Director)

EXECUTED AS A DEED BUT NOT DELIVERED UNTIL DATED

by CREDENCE HOLDINGS LIMITED



In the presence of:

)
)
)

 

Director:                                                          
Director:                                                          



   

EXECUTED AS A DEED BUT NOT DELIVERED UNTIL DATED

by UNION MINING HOLDING LIMITED



In the presence of:

)
)
)

 

Director:                                                          
Director:                                                          



   

EXECUTED AS A DEED BUT NOT DELIVERED UNTIL DATED

by VALERY KARIMOV



In the presence of:

)
)
)

 

Witness signature:                                           
Name:                                                              
Occupation:                                                      
Address:                                                           
                                                                          


                                                                            

signed by VALERY KARIMOV

29



--------------------------------------------------------------------------------



EXECUTED AS A DEED BUT NOT DELIVERED UNTIL DATED

by ANATOLY NOVIKOV



In the presence of:

)
)
)



Witness signature:                                           
Name:                                                              
Occupation:                                                      
Address:                                                           
                                                                          


                                                                            

signed by ANATOLY NOVIKOV

30



--------------------------------------------------------------------------------



Schedule 1
DEFINITIONS AND INTERPRETATION

1.     Definitions

In this Agreement:-

"Acquisition Documents"

means:-



(a)     this Agreement;

(b)     the Disclosure Letter; and

(c)     the Shareholders Agreement;

"Adverse Warranty Conduct Consequences"

shall have the meaning given to it in paragraph 2 of Schedule 17;



"Adverse Indemnity Conduct Consequences"

shall have the meaning given to it in paragraph 2 of Schedule 18;



"Ancillary Licence"

shall have the meaning given to it in paragraph 13.4 of Schedule 8;



"AN"

shall have the meaning given to it in the preamble to this Agreement;



"Authority"

means any supra-national, national or sub-national authority, commission,
department, agency, regulator, regulatory body, court, tribunal or arbitrator in
any relevant jurisdiction;



"Bank Seller"

means Giwiss Holdings Limited or its nominee;



"Bank Seller Agreement"

means the agreement between the Seller, the UBOs and the Bank Seller or its
nominee relating to the Bank Seller or its nominee becoming the owner of 601
Initial Target Shares;



"Bank Seller Documents"

means:-



(a)     the Bank Seller SPA;

(b)     the Bank Seller Guarantee and/or Escrow Lock Box Agreement; and

(c)     all ancillary documents in relation to the above;

"Bank Seller Guarantee"

means the guarantee from the Bank Seller in respect of the obligations relating
to the Bank Seller SPA;



"Bank Seller SPA"

means the agreement in the form approved by the Buyer (acting in its absolute
discretion) for the sale to the Buyer from the Bank Seller of the entire legal
and beneficial interest in the Phase 2 Shares;



"Board of Directors"

means the board of directors of the Target;



"Borrowings"

means:-



31



--------------------------------------------------------------------------------



(a)     moneys borrowed pursuant to any manner of loan or credit facility
(whether or not granted from any financial institution) or bank overdraft or
similar arrangement;

(b)     any amount raised by letter of credit (standby or otherwise), acceptance
under any acceptance credit facility or dematerialised equivalent;

(c)     any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument;

(d)     the amount of any liability in respect of any financial lease contract
which would, in accordance with IFRS, be treated as a finance or capital lease;

(e)     receivables sold or discounted (other than any receivables to the extent
they are sold on a non-recourse basis);

(f)     any derivative transaction entered into in connection with protection
against or benefit from fluctuation in any rate or price (and, when calculating
the value of any derivative transaction, only the marked to market value will be
taken into account);

(g)     any counter-indemnity obligation in respect of a guarantee, indemnity,
bond, standby or documentary letter of credit or any other instrument issued by
a bank or financial institution;

(h)     any amount raised by the issue of redeemable shares or unpaid dividends
or similar distributions to shareholders;

(i)     any amount of any liability under an advance or deferred purchase
agreement if one of the primary reasons behind the entry into this Agreement is
to raise finance; and

(j)     any amount raised under any other transaction (including any forward
sale or purchase agreement or off-balance sheet transaction giving rise to
contingent liabilities) having the commercial effect of a Borrowing.

(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
inclusive above;

"Business Day"

means a day other than a Saturday or Sunday on which banks are open for general
business in Vancouver (Canada), Valletta (Republic of Malta), Moscow (Russian
Federation) and Zurich (Switzerland);



"Buyer"

shall have the meaning given to it in the preamble to this Agreement;



"Buyer Completion Default"

shall have the meaning given to it in clause 5.5;



"Buyer's Counsel"

means Squire Sanders, 4 Romanov Pereulok, Bldg. 2, 125009, Moscow, Russian
Federation;



"Buyer's Fundraising"

means the raising by the Buyer of an equity subscription of a minimum amount of
USD$111,000,000 (one hundred and eleven million US Dollars) net of costs for the
purpose of funding Phase 1 and Phase 2 of the Transactions;



32



--------------------------------------------------------------------------------



"Buyer's Warranties"

means the warranties set out in clause 10.5 and Schedule 9 and "Buyer's
Warranty" shall mean any of them;



"Claim"

means any claim by the Buyer under or pursuant to the Warranties or Core
Warranties (including pursuant to clause 10.11);



"Company"

means Basic Metals CJSC (ЗАО "Базовые Металы") a company organised and existing
under the laws of the Russian Federation, with company registration number
(OGRN) 5077746993869 and whose registered office is located at 3, Stroiteley
Street, Bilibino, Bilibinskiy District, Chukot Autonomous Area, 689450 Russia;



"Company's Shares"

means 1,000 ordinary registered non-documentary shares with the nominal value of
10.00 Rubles each (approximately US$ 0.33) in the capital of the Company being
its entire issued share capital as described in Recital (I);



"Company's Affiliate"

means any Person designated as such in Part 3 of Schedule 2;



"Completion"

means in respect of Phase 1 Completion, Phase 2 Completion, Phase 3 Completion,
Phase 4 Completion, any of the Financing Tranche Completions or Share Swap
Completion, the completion of all aspects of the relevant Transaction so that
the Buyer has unconditional perfected title to all of the relevant Target
Shares;



"Completion Date"

means any of the Phase 1 Completion Date, Phase 2 Completion Date, Phase 3
Completion Date, Phase 4 Completion Date, any of the Financing Tranche
Completion Dates and the Share Swap Completion Date as the case may be for the
relevant Transaction;



"Conditions"

shall have the meaning given to it in clause 7.1;



"Confidential Business Information"

means any and all confidential information about the business of the Group
(including, without limitation, any idea, finding, research, data,
specification, process, technique, algorithm, know-how, invention, design, plan,
drawing, sketch, schematic, document, manual, report, study, photograph, sample,
program, source code, prototype, customer list, price list, product description,
marketing plan, operating plans, sales plans, business plans, financial
statements and/or analyses, company valuation analyses and any and all private
information used to construct any form of potential merger or acquisition,
strategic alliance or partnership analyses, if any, going forward, together with
any and all work in process respecting of the same) whether such information is
in oral, written, graphic or electronic form, that is disclosed or submitted,
orally, in writing, or by any other method;



"Constitutional Document"

means the articles of incorporation, articles of association, charter, by laws
or other constituent or organisational documents of a Person required or
contemplated by Law;



"Conversion Rate"

means:-



(a)     where 1 (one) of the currencies is Rubles, the official exchange rate
established by the Central Bank of the Russian Federation for the exchange of
the relevant currency into US Dollars; or

33



--------------------------------------------------------------------------------



(b)     the close spot mid-trade composite London rate for a transaction between
the 2 (two) currencies in question as quoted on Bloomberg,

in either case on the day on which the conversion occurs or, if no such rate is
quoted on that date, on the preceding date on which such rates are quoted;

"Core Warranties"

means the warranties of the UBOs set out in clause 10.2 and Schedule 8 and "Core
Warranty" shall mean any one of them;



"Data"

shall have the meaning given to it in clause 10.9;



"Declarations of Trust"

means the 2 documents dated 18 October 2010 each entitled "Declaration of Safe
Custody" by the Seller in favour of VK and AN respectively creating a trust over
600 Target Shares in each case for the relevant UBO;



"Director General Comfort Letter"

means the comfort letter in the agreed form from the director general of the
Company relating to the Warranties and Disclosure Letter;



"Disclosed"

means fairly disclosed to the Buyer in the Disclosure Letter and specifically
disclosed against each relevant Warranty with sufficient details to enable the
Buyer to identify clearly and accurately the nature and scope of the matter
disclosed in the Disclosure Letter and its relevance to specific Warranties;



"Disclosure Bundle"

means the documents listed in and annexed to the Disclosure Letter;



"Disclosure Letter"

means the letter dated as at the Signing Date from the UBOs to the Buyer
relating to the Warranties, together with its Disclosure Bundle;



"Disputes"

means any dispute or civil, criminal, regulatory or administrative action,
claim, proceeding, suit, investigation, arbitration or any form of alternative
dispute resolution or any other proceeding or hearing whatsoever;



"DP Law"

means any Law relating to data protection;



"Encumbrance"

means any mortgage, charge, pledge, lien, deposit by way of security, bill of
sale, option, assignment (contingent or otherwise), right to acquire, right of
pre-emption or agreement for or obligation as to any of the same, or any other
form of right, interest, security, encumbrance or equity of any nature in favour
of a third party including any precautionary or executive warrant of seizure by
the Courts in the relevant jurisdiction; except for liens in the ordinary and
usual course of business;



"Environment"

means:-



(a)     land, including surface land, sub-surface strata, sea bed and river bed
under water (as defined in paragraph (b)) and natural and man-made structures;

(b)     water, including coastal and inland waters, surface waters, aquatic
sediment, ground waters, and water in drains and sewers;

(c)     air, including air inside buildings and other natural and man-made
structures above or below ground; and

34



--------------------------------------------------------------------------------



(d)     any living systems or organisms supported by the media set out in (a),
(b) or (c) above;

"Environmental Indemnity"

shall have the meaning given to it in Schedule 12;



"Environmental Law"

means any provision of Law relating to pollution or protection or restoration of
the Environment (including ambient air, surface water, groundwater, land surface
or subsurface strata) and/or relating to the health or safety of humans,
animals, living systems or other organisms;



"Escrow Account"

means the account designated as such in the Escrow Agreement;



"Escrow Agent"

means the escrow agent agreed between the Parties and the Bank Seller in the
case of the Escrow Lock Box Agreement and otherwise only between the Parties in
any other case;



"Escrow Agreement"

means the Escrow Agreement in agreed form between the Parties and the Escrow
Agent relating inter alia, to the holding and disbursement of funds for Phase 1
Completion and Phase 2 Completion;



"Escrow Lock Box Agreement"

means the escrow agreement with the Escrow Agent relating to the deposit and
release of the Bank Seller SPA and related documents.



"Euro" or "€"

means the lawful currency of the European Union;



"Expiry Date"

shall have the meaning given to it in paragraph 13.7 of Schedule 8;



"Exploration and Production Licence"

shall have the meaning given to it in Recital (I);



"FAS"

means the Federal Anti-Monopoly Service of the Russian Federation, or any
successor Authority, including any applicable territorial administration
thereof;



"Final Delivery Date"

shall have the meaning given to it in clause 9.3;



"Financial Consultant"

means one of the following: Micon International, SRK, IMC, or any other
internationally recognised reputable geological consultant firm;



"Financing Tranche Completion"

means completion of a Financing Tranche Subscription;



"Financing Tranche Completion Dates"

means each date on which Financing Tranche Shares are unconditionally issued and
allotted to the Buyer;



"Financing Tranche Shares"

means the Target Shares to be subscribed at each of the Financing Tranche
Subscription;



"Financing Tranche Subscriptions"

means the subscriptions by the Buyer for the Financing Tranche Shares and the
issue and allotment in favour of the Buyer of such Financing Tranche Shares as
described in clause 3.1, clause 4.2 and Schedule 5 and "Financing Tranche
Subscription 1" and "Financing Tranche Subscription 2" shall refer to each such
subscriptions;



35



--------------------------------------------------------------------------------



"Foreseeable Losses"

means losses directly or indirectly arising from the matter in question to the
extent that they would be considered reasonably foreseeable under the principles
of English Law but excluding punitive damages;



"General Indemnities"

shall have the meaning given to it in 0;



"Government Official"

means any governmental or regulatory body, any political party, government owned
company or multilateral agency;



"Group"

means the group of companies from time to time comprising the Target and any or
all of its subsidiaries;



"Group Company"

means the Target or the Company or any of their subsidiaries from time to time;



"Hazardous Activity"

means the distribution, generation, handling, importing, management,
manufacturing, processing, production, refinement, release, storage, transfer,
transportation, treatment or use (including any withdrawal or other use of
groundwater) of any Hazardous Substance in, on, under, about or from any
Property or any part thereof into the Environment and any other act, business,
operation or thing that increases the danger, or risk of danger, or poses an
unreasonable risk of harm, to persons or property on or off the Property;



"Hazardous Facility"

means any property or facility used or processed by any Group Company in which
Hazardous Substances are generated, manufactured, processed, refined,
transferred, imported, extracted, used, stored, transported or destroyed;



"Hazardous Substance"

means any natural or artificial substance (whether in solid or liquid form or in
the form of a gas or vapour) or organism (including genetically modified
organisms) which, according to Russian Law, is characterised as being capable of
causing harm to man or any other living organism supported by the Environment or
of damaging the Environment or human health or welfare;



"IFRS"

means the International Financial Reporting Standards;



"Indebtedness"

means the indebtedness of the Company of no more than USD$52,000,000 (fifty two
million US Dollars), as described in Recital (J), to the following Persons:-



(a)     Bank Uralsib OJSC: up to USD$40,498,294.72 (forty million four hundred
ninety eight two hundred ninety four US Dollars and seventy two cents);

(b)     "UralGeo" CJSC: up to RUB276.029.665,59 (two hundred seventy six twenty
nine thousand six hundred sixty six Rubles and fifty nine kopek); and

(c)     "Tsvetmetresourse" LLC: up to RUB70,685,286.95 (seventy million six
hundred eighty five thousand two hundred eighty six Rubles and ninety five
kopek);

(d)     "Liga" LLC: up to RUB1,305,381.56 (one million three hundred five three
hundred eighty one Rubles and fifty six kopek); and

(e)     "Remontno-stroitelnaya Kompaniya "Kapital"" LLC: up to RUB60,152,300
(sixty million one hundred fifty two thousand three hundred Rubles);

36



--------------------------------------------------------------------------------



"Indemnities"

means the indemnities in Schedule 11 to 0 inclusive each being an "Indemnity";



"Independent Counsel"

shall have the meaning given to it in paragraph 3 of Schedule 17;



"Initial Target Shares"

shall have the meaning given to it in Recital (A);



"Insolvency Event"

means, in relation to any Group Company, any of the following:-



(a)     in the case of a Russian corporation the meeting of the insolvency
criteria set out in the Laws of the Russian Federation including the Federal Law
No. 127-FZ dated 26 October 2002 On Insolvency (Bankruptcy);

(b)     in the case of a Maltese corporation an event of insolvency in the terms
of the Companies Act (Cp. 386 of the Laws of Malta);

(c)     any form of liquidation, receivership, administrative receivership,
administration, arrangement or scheme with creditors, moratorium, stay or
limitation of creditors' rights, interim or provisional supervision by the court
or by Persons appointed by the court (or any equivalent or similar procedure
under the Laws of any jurisdiction in which the relevant Person is incorporated,
registered, domiciled or resident or carries on business or has assets) being
commenced or otherwise in place or under way in relation to it, whether in or
out of court; or

(d)     the local equivalent test or event in relation to any of the above in
any jurisdiction outside Russia;

"Intellectual Property Rights"

means any and all intellectual property rights in business and trade names,
registered and unregistered trade and service marks, copyright, patent, rights
in inventions, rights in design, database rights, rights in know-how, formulae
and formulas used by the Group and in each case rights of a similar or
corresponding character and all registrations, applications and licences for any
such items and all other intellectual property rights which may subsist in any
jurisdiction;



"Intra-Group Loan Agreement"

the loan agreement in agreed form for the loan of USD$52,000,000 (fifty two
million US Dollars) from the Target to the Company;



"Judgment"

means any judgment, order, decree, award, demand, ruling, injunction or decision
from any Authority (or any similar or analogous form of order);



"Kristall"

means Limited Liability Company "Kristall", a company registered at 6, Lenina
square, Bilibno City, Chykotskiy Autonomous Area, 689450, Russia with company
registration number OGRN 1028700569226 and INN 8703005631;



"Kristall Settlement"

means the settlement in the terms to be approved by the Buyer to its
satisfaction of certain claims relating to Kristall;



"Land Permission"

means planning, construction by-law consents, building regulation consents and
other statutory permissions and approvals;



"Law(s)"

means all or any:-



37



--------------------------------------------------------------------------------



(a)     national or local legislation, laws, statutes, rules, codes, directives,
regulations and ordinances including all circulars and guidance notes which have
a binding effect; and

(b)     Judgment(s), decisions, decrees, orders or notices of any Authority or
other binding requirements of any Authority;

"Licence Indemnity"

shall have the meaning given to it in Schedule 11;



"Lock Box"

means the locked box (deposited with the Escrow Agent pursuant to the Escrow
Lock Box Agreement) which contains:-



(a)     the share certificate(s) for the Phase 2 Shares;

(b)     a duly executed share purchase agreement between the Buyer and the Bank
Seller; and

(c)     the duly executed but undated transfers for the Phase 2 Shares; and

(d)     the ancillary documents required by the Buyer to secure its title to the
Phase 2 Shares;

"Longstop Time"

means midnight in Malta on the 30 April 2012;



"Loose Share"

shall have the meaning given to it in Recital (H);



"Maltese Law Seller Legal Opinion"

means the legal opinion in the agreed form from the UBOs Maltese Counsel
relating to the Seller and the Target;



"Material Adverse Change"

means anything that has a material adverse effect on (a) the business,
operations, assets, financial condition, profits or prospects of any Group
Company, (b) the ability of the Parties (other than the Buyer) to perform their
obligations under this Agreement, or (c) the validity or enforceability of this
Agreement;



"Material Contract"

means a contract material to the condition, financial or otherwise, or the
earnings, business affairs, business prospects, trading position or property of
the Group as a whole other than a licence agreement that forms part of the
Exploration and Production Licence;



"MDM Bank"

means open joint stock company MDM Bank, a company organised and existing under
the laws of the Russian Federation;



"Option Notice"

shall have the meaning given to it in Schedule 20;



"Option Price"

shall have the meaning given to it in Schedule 20;



"Party"

shall have the meaning given to it in the preamble to this Agreement;



"Person"

means any individual, partnership, company, corporation, trust, Authority and
any other legal entity;



"Phase 1"

means the subscription by the Buyer for the Phase 1 Share described in clause
4.1 and Schedule 3;



38



--------------------------------------------------------------------------------



"Phase 1 Completion"

the completion of all aspects, including receipt of payment, of the issue and
allotment of the Phase 1 Share so that the Buyer has unconditional perfected
title to the Phase 1 Share as provided for in Schedule 3;



"Phase 1 Completion Date"

means 30 April 2012, or earlier if agreed in writing by the Parties;



"Phase 1 Share"

shall have the meaning given to it in clause 4.1.1;



"Phase 2"

means the purchase by the Buyer from the Bank Seller of the Phase 2 Shares and
from the Seller of the Loose Share as described in clause 5 and Schedule 4;



"Phase 2 Completion"

the completion of all aspects, including receipt of payment, of the sale and
purchase of the Phase 2 Shares and Loose Share so that the Buyer has
unconditional perfected title to all the Phase 2 Shares and Loose Share as
provided for in Schedule 4;



"Phase 2 Completion Date"

means 30 April 2012, or earlier if agreed in writing by the Parties;



"Phase 2 Shares"

shall have the meaning given to it in Recital (F);



"Phase 3"

means the purchase by the Buyer from the Seller and the UBOs of the Phase 3
Shares in the capital of the Target as described in clause 5 and Schedule 4;



"Phase 3 Completion"

the completion of all aspects, including receipt of payment, of the sale and
purchase of the Phase 3 Shares so that the Buyer has unconditional perfected
title to all the Phase 3 Shares as provided for in Schedule 4;



"Phase 3 Completion Date"

means 31 May 2012;



"Phase 3 Shares"

means 86 (eighty six) Target Shares;



"Phase 4"

means the purchase by the Buyer from the Seller and the UBOs of the Phase 4
Shares in the capital of the Target as described in clause 5 and Schedule 4;



"Phase 4 Completion"

the completion of all aspects, including receipt of payment, of the sale and
purchase of the Phase 4 Shares so that the Buyer has unconditional perfected
title to all the Phase 4 Shares as provided for in Schedule 4;



"Phase 4 Completion Date"

means 1 May 2013;



"Phase 4 Shares"

means 62 (sixty two) Target Shares;



"Price Calculation"

shall have the meaning given to it in Schedule 20;



"Properties"

means the real estate assets owned or occupied by any Group Company or described
in Schedule 15;



"Put Option"

shall have the meaning given to it in Schedule 20;



"Put Option Completion"

shall have the meaning given to it in Schedule 20;



39



--------------------------------------------------------------------------------



"Release"

means a release document in the agreed form from the holder of an Encumbrance
over any asset of the Company;



"Related Party Receivables"

means any debts receivable, including trade and other receivables due to any
Group Company from the Seller and/or the UBOs or any Person connected with the
Seller and/or the UBOs;



"Related Person"

means:-



(a)     any Group Company and/or UBOs and any Person connected with any Group
Company and/or UBOs; or

(b)     any of the Company's Affiliates set out in Part 3 of Schedule 2;

"Relevant Capacity"

means for its own account or for that of any Person (other than the Buyer or the
Group Companies) or in any other manner and whether through the medium of any
company controlled by it (for which purpose there will be aggregated with its
shareholding or ability to exercise control over the shares held, controlled or
exercised by any Person connected with the Seller) or as principal, partner,
director, employee, consultant or agent;



"Remaining Union Shares"

shall have the meaning given to it in clause 6.1;



"Representation"

shall have the meaning given to it in clause 18.1;



"Representative"

means, in relation to a Person, an employee, director, affiliate, consultant,
representative or any other Person operating for the benefit of such Person;



"Rialkom Alians"

means closed joint stock company "Rialkom Alians", a company organised and
existing under the laws of the Russian Federation with company registration
number OGRN 1107746523125 and INN 7720689789 and whose registered office is
located at 12, bldg 1, Elektrodnaya street, Moscow, 11524;



"Rosnedra"

means the Federal Agency on Subsoil Use of the Russian Federation and its
respective territorial branches and subdivisions;



"RUB"

or "Rubles" means the lawful currency of the Russian Federation;



"Rules"

shall have the meaning given to it in clause 26.2;



"Second Disclosure Letter"

means the second letter (if any) delivered to the Buyer by the UBOs making
disclosures against the Warranties;



"Seller"

shall have the meaning given to it in the preamble to this Agreement;



"Seller's Counsel"

means Incor Alliance of 52, Bld. 5, Kosmodamianskaya nab., Business Center
"Riverside Towers", 11th floor, 115054, Russia, Moscow;



"Seller Shares"

shall have the meaning given to it in Recital (D);



"Seller Warranties"

means the warranties set out in clause 10.4 and Schedule 7 and "Seller Warranty"
shall mean any of them;



40



--------------------------------------------------------------------------------



"Shareholders Agreement"

means the shareholders agreement relating to the Company between the Company
(1), the Seller (2), the UBOs (3) and the Buyer (4) (as amended from time to
time);



"Share Swap"

means the exchange of Remaining Union Shares for the Sharprock Swap Shares as
detailed in clause 6 and Schedule 6;



"Share Swap Completion"

means the completion of all aspects of the issue and allotment of the Remaining
Union Shares so that the Buyer has unconditional perfected title to all the
Remaining Union Shares as provided for in Schedule 6;



"Share Swap Completion Date"

means the date on which the Share Swap is unconditionally completed;



"Share Swap Notice"

shall have the meaning given to it in clause 6.4;



"Sharprock Swap Shares"

shall have the meaning given to it in clause 6.1;



"Signing Date"

means the date of this Agreement;



"Spousal Consent"

means the spousal consent in agreed form relating to VK;



"SPA Claim"

means any claim arising out of or in connection with this Agreement and/or the
Acquisition Documents;



"Strategic Companies Law"

Federal Law of the Russian Federation No. 57-FZ dated April 29, 2008, On the
Procedure for Making Foreign Investments in Companies Which Are Of Strategic
Importance for Ensuring the Country's Defense and State Security (as amended);



"Surviving Provisions"

means the provisions of clause 1 and Schedule 1, clauses 13 to 15 inclusive,
clause 18 and clauses 20 to 29 inclusive;



"System"

means all the software, hardware, network and telecommunications equipment and
internet-related information technology that are used by any Group Company in
connection with the operation of its businesses as currently conducted and
material to its uninterrupted business operations;



"Target"

shall have the meaning given to it in the preamble to this Agreement;



"Target Indebtedness"

means the indebtedness of the Target to Rialkom Alians in the sum of
RUB35,000,000 (thirty five million Rubles) payable pursuant to a share purchase
agreement dated 11 January 2011 between the Target and Rialkom Alians;



"Target Share"

means an ordinary share with a nominal value of €1 (one Euro) in the share
capital of the Target;



"Tax"

means all forms of taxes and statutory, governmental, state, federal,
provincial, local, customs, government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities of whatever nature and
wherever chargeable including any penalty, fine, surcharge, interest, charges,
costs or any other liability relating to any of the above;



"Tax Authority"

means an Authority having competence and/or jurisdiction in relation to Tax;



41



--------------------------------------------------------------------------------



"Tax Return"

means the relevant documentary documents required by Law to be filed with a Tax
Authority in relating to the reporting of Tax;



"Tax Liability"

means any liability of any Group Company to make a payment of or in respect of
Tax;



"Title Covenants"

shall have the meaning given to it in Schedule 20;



"Third Party Claim"

means any actions, suits, proceedings, hearings, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees and/or
rulings by any third party which is the subject of a Warranty or a Core Warranty
except for those involving or relating to:-



(a)     title to any shares of any Group Company; or

(b)     the Exploration and Production Licence; or

(c)     the Environment; or

(d)     Tax;

"Third Party Indemnity Claim"

means any actions, suits, proceedings, hearings, investigations, charges,
complaints, claims, demands, injunctions, judgments, orders, decrees and/or
rulings by any third party which is the subject of an Indemnity except for those
involving or relating to:-



(a)     title to any shares of any Group Company; or

(b)     the Exploration and Production Licence; or

(c)     the Environment; or

(d)     Tax;

"Transaction"

or "Transactions" shall have the meaning given to it in Recital (G);



"Tribunal"

shall have the meaning given to it in clause 26.3;



"UBO"

or "UBOs" shall have the meaning given to it in the preamble to this Agreement;



"UBO Warranties"

means the warranties set out in clause 10.2 and Schedule 8 and "UBO Warranty"
shall mean any of them;



"URALSIB"

means Bank Uralsib OJSC;



"URALSIB Comfort Letter"

means the letter in agreed form from URALSIB to the Company agreeing to
discharge the URALSIB Encumbrances upon repayment of certain specific
indebtedness;



"URALSIB Credit Agreement"

means the USD$38,000,000 (thirty eight million US Dollars) credit agreement No.
0168/11-ВЛ-Н dated June 30, 2011 entered into between "BANK URALSIB", OJSC and
the Company;



"URALSIB Encumbrances"

means:-



42



--------------------------------------------------------------------------------



(a)     the URALSIB Share Pledge Agreement;

(b)     the surety agreement No. 0168/11-П-01 between URALSIB and the Target
dated June 30, 2011;

(c)     the s

urety agreement No. 0168/11-П-02 between URALSIB and "Chukotpromservice", LLC
dated June 30, 2011;



(d)     the surety agreement No. 0168/1

1-П-03 between URALSIB and "UralGeo", CJSC dated June 30, 2011;



(e)     

the surety agreement No. 0168/11-П-04 between URALSIB and AN dated June 30,
2011; and



(f)     

the agreement on promissory note pledge No. 0168-02/ЗЦБ-11-100 between URALSIB
and "UralGeo", CJSC dated June 30, 2011;



"URALSIB Share Pledge Agreement"

means the share pledge agreement No. 0168-01/ЗЦБ-11-100 dated June 30, 2011
pursuant to which all the Company's Shares are pledged to URALSIB to secure the
URALSIB Credit Agreement;



"USA"

means the United States of America;



"USD$"

or "US Dollars" means the lawful currency of the USA;



"US Law Buyer Legal Opinion"

means the legal opinion in the agreed form from McMillan LLP relating to the
Buyer;



"VAT"

means value added tax;



"VK"

shall have the meaning given to it in the preamble to this Agreement; and



"Warranties"

means the Seller Warranties and the UBO Warranties as set out in clause 10,
Schedule 7 and Schedule 8 and "Warranty" shall mean any one of them.



2.     Interpretation

2.1     In this Agreement (unless the context requires otherwise):-

(a)     "control" (including, with its correlative meanings, "controlled by" and
"under common control with") means, with respect to any Person, the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies (whether through ownership of securities or partnership
or other ownership interests, by contract or otherwise) of such Person, and with
respect to a natural Person the lawful spouse and children of that Person;

(b)     any reference to any party comprising more than 1 (one) Person includes
each Person constituting that party;

(c)     any reference to any gender includes all genders, the singular includes
the plural (and vice versa), and Persons includes individuals, bodies corporate,
unincorporated associations, partnerships, firms, trusts and Authorities
(whether or not any of them have a separate legal personality);

43



--------------------------------------------------------------------------------



(d)     any reference to any professional firm or company includes any firm or
company effectively succeeding to the whole, or substantially the whole, of its
practice or business;

(e)     "including", "includes" or "in particular" means including, includes or
in particular without limitation;

(f)     any reference to accounting values or standards will be determined by
reference to IFRS;

(g)     references to "accounts" or "financial statements" include relevant
balance sheets and profit and loss accounts and related notes together with all
documents to be included in or annexed to the accounts of the company concerned,
including annual reports;

(h)     any reference to writing or written includes any method of representing
or reproducing words in a legible form;

(i)     any time of day or date is to that time or date in Moscow (Russian
Federation); and

(j)     any reference to a Person being "connected" with another Person will be
construed as a reference to such Persons being connected as defined in section
1122 of the (UK) Corporation Tax Act 2010.

2.2     In this Agreement (unless the context requires otherwise), any
reference:-

(a)     to a clause or Schedule is to a clause of or Schedule to this Agreement;

(b)     to a Part or paragraph is to a Part or paragraph of a Schedule to this
Agreement;

(c)     within a Schedule to a Part is to a Part of that Schedule; and

(d)     within a Part of a Schedule to a paragraph is to a paragraph of that
Part of that Schedule.

2.3     The contents list, headings and any descriptive notes are for ease of
reference only and will not affect the construction or interpretation of this
Agreement.

2.4     A company is a "subsidiary" of another company (its "holding company")
if that other company, directly or indirectly, through one or more
subsidiaries:-

(a)     holds a majority of the voting rights in it;

(b)     is a member or shareholder of it and has the right to appoint or remove
a majority of its board of directors or equivalent managing body;

(c)     is a member or shareholder of it and controls alone, pursuant to an
agreement with other shareholders or members, a majority of the voting rights in
it; or

(d)     has the right to exercise a dominant influence over it, for example by
having the power to give, or by actually giving, directions with respect to its
operating and financial policies, with which its directors are obliged to
comply.

44



--------------------------------------------------------------------------------



2.5     References to a statute or statutory provision include:-

(a)     that statute or provision as from time to time modified, re-enacted or
consolidated whether before or after Signing Date;

(b)     any past statute or statutory provision (as from time to time modified,
re-enacted or consolidated) which that statute or provision has directly or
indirectly replaced; and

(c)     any subordinate legislation made from time to time under that statute or
statutory provision.

2.6     Any amount to be converted from one currency into another currency for
the purposes of this Agreement (except for the Indebtedness) will be converted
into an equivalent amount at the Conversion Rate.

2.7     Save where otherwise provided in this Agreement, if there is any
conflict or inconsistency between a term in the body of this Agreement and a
term in any of the Schedules or any other document referred to or otherwise
incorporated into this Agreement, the term in the body of this Agreement will
take precedence.

2.8     The ejusdem generis rule does not apply to this Agreement. Accordingly,
specific words indicating a type, class or category of thing will not restrict
the meaning of general words following such specific words, such as general
words introduced by the word other or a similar expression. Similarly, general
words followed by specific words will not be restricted in meaning to the type,
class or category of thing indicated by such specific words.

2.9     A reference in this Agreement to any English legal term for any action,
remedy, method or form of judicial proceeding, legal document, court or any
other legal concept or matter will be deemed to include a reference to the
corresponding or most similar legal term in any jurisdiction other than England,
to the extent that such jurisdiction is relevant to the transactions
contemplated by this Agreement or the terms of this Agreement.

2.10     References to any payment being made on "an after-Tax basis" means that
the amount so payable will be grossed up by such amount as will ensure that
after deduction of any Taxation there will be left in the hands of the relevant
payee a sum equal to the amount which would otherwise have been payable.

2.11     References to "ordinary and usual course of business" means actions
that:-

(a)     are consistent in nature, scope and magnitude with the past practices of
the relevant Group Company and in the ordinary course of the normal, day-to-day
operations of such Group Company on or prior to the Signing Date; and

(b)     do not require authorisation by the board of directors or shareholders
of the relevant Group Company (or by any Person or group of Persons exercising
similar authority) and do not require any other separate or special
authorisation of any nature.

2.12     "agreed form" in relation to any document shall mean the form of that
document agreed by the Seller and the Buyer and initialled or signed by them or
by their duly authorised representatives on the Signing Date or on or before
Completion, as the case may be, as provided for in this Agreement.

45



--------------------------------------------------------------------------------



Schedule 2
THE TARGET AND THE COMPANY

Part 1: The Target and the Company

Company name:

Union Mining Holding Limited

Registered number:

C50918

Date of registration:

18 October 2010

Place of registration:

Republic of Malta

Registered office:

40 Villa Fairholme, Sir Augustus Bartolo Street, Ta' Xbiex XBX 1095, Malta

Issued share capital:

Class:

Number of shares:

Amount paid up:

 

Ordinary

1,200 of a nominal value of €1 each

Fully paid up (€1,200)

Limit in articles on number of shares that may be allotted:

Authorised share capital of €1,200

Full names of directors:

Claudio Tonolla (Maltese Identity Card Number 31683A)

Full name of secretary:

Keith Farruggia (Maltese Identity Card Number 463783M)

Accounting reference date:

31 December

Auditors:

 



Part 2: The Company

Company name:

Closed Joint Stock Company "Basic Metals" (ЗАО "Базовые Металы")

Registered number:

(OGRN) 5077746993869

Tax Identification Number:

(INN) 7720587949

Date of incorporation:

29 June 2007

Place of incorporation:

Russian Federation

Registered office:

3, Stroiteley Street, the City of Bilibino, the Bilibinskiy District, the Chukot
Autonomous Area, 689450 Russia

Charter capital:

10,000.00 Rubles

Total number of issued shares:

1,000.00 ordinary registered non-documentary shares with the nominal value of
10.00 Rubles each (approximately US$ 0.33)

Percentage interest held by the Target:

100%

Number of shares held by the Target:

1,000.00

46



--------------------------------------------------------------------------------



Name of sole executive body:

Mr. Roman Pavlovich Dudarov, the General Director

Auditors:

None appointed

Board of directors:

1.     Mr. Leonid Aleksandrovich Yakubovich;

2.     Mr. Valeriy Borisovich Karimov;

3.     Mr. Aleksey Dmitrievich Vershinin;

4.     Mr. Leonid Mikhaylovich Novikov; and

5.     Mr. Anatoliy Aleksandrovich Novikov.

Listing:

Not applicable

47



--------------------------------------------------------------------------------





Part 3: The Company's Affiliates



 

No.

Name

Address

Basis for affiliation

1.

Mr. Roman Pavlovich Dudarov

The City of Moscow

Sole executive body of the Company (General Director)

2.

Union Mining Holding Limited

40, Villa Fairholme, Sir Augustus Bartolo Street, Ta' Xbiex XBX 1095, Malta

Sole shareholder of the Company (owns 100% of the Company's shares)

3.

Mr. Leonid Aleksandrovich Yakubovich

The City of Moscow

Member of the board of directors of the Company

4.

Mr. Valeriy Borisovich Karimov

The City of Moscow

Member of the board of directors/ Chairman of the board of directors of the
Company

5.

Mr. Aleksey Dmitrievich Vershinin

No information provided

Member of the board of directors of the Company

6.

Mr. Leonid Mikhaylovich Novikov

The City of Moscow

Member of the board of directors of the Company

7.

Mr. Anatoliy Aleksandrovich Novikov

The City of Moscow

Member of the board of directors of the Company

8.

Closed Joint Stock Company "Esterial" ("Esterial")

Bldg. 1, 12, Elektrodnaya street, the City of Moscow, Russia, 111524

The Company and Esterial belong to the same group of entities

9.

Open Joint Stock Company Gornodobyvayushchaya kompaniya "Sibir" ("OJSC Sibir")

33 A, Leningradskaya street, the City of Petropavlovsk-Kamchatski, Kamchatka
Region, 683003

The Company and OJSC Sibir belong to the same group of entities

10.

Open Joint Stock Company "Rudnik Veselyi" ("Rudnik Veselyi")

Village Seika, Choys Region, the Republic of Altai, Russia, 649189

The Company and Rudnik "Veselyi" belong to the same group of entities

48



--------------------------------------------------------------------------------



Schedule 3
PHASE 1 COMPLETION

Part 1: Target's Obligations On Phase 1 Completion

At Phase 1 Completion the Target shall:-

1.     issue and allot the Phase 1 Share to the Buyer free from all Encumbrances
and together with all attached rights;

2.     enter into the Shareholders Agreement;

3.     register the issue and allotment of the Phase 1 Share to the Buyer by
delivering the statutory Form H to the Maltese Registry of Companies;

4.     deliver or procure to be delivered to the Buyer:-

4.1     a share certificate in the name of the Buyer, evidencing that it has
been duly registered as the owner of the Phase 1 Share;

4.2     true and complete copies of each Group Company's Constitutional
Documents as in effect on the Phase 1 Completion Date;

4.3     a duly certified copy extract of the register of members of the Target
as in effect immediately following Phase 1 Completion showing that the Buyer has
been entered into the register of members as the holder of the Phase 1 Share;

4.4     a duly certified true and complete resolution of the general meeting of
the Target authorising the allotment and issuance of the Phase 1 Share to the
Buyer;

4.5     a duly certified true and complete copy of the resolutions of the Board
of Directors:-

(a)     authorising the secretary of the Target to enter the name of the Buyer
in the register of members of the Target as the holder of the Phase 1 Share;

(b)     authorising the secretary of the Target to issue share certificate in
respect of the Phase 1 Share in the name of the Buyer and to affix the seal of
the Target;

(c)     appointing the persons nominated by the Buyer and the person(s)
nominated by the Seller as directors to the Board of Directors, as provided in
the Shareholders Agreement; and

(d)     dealing with all authorities to the bankers of the Target/Company
relating to all the bank accounts of the Target/ Company including new
authorities to such persons as the Buyer may nominate shall be given to be
signatories;

4.6     a receipt for the €1 (one Euro) nominal value and an additional receipt
for USD$53,000,000 (fifty three million US Dollars) as a premium for the
subscription price for the Phase 1 Share paid to the Target in accordance with
Part 3 of this Schedule 3;

4.7     copies of all bank statements of all bank accounts of the Target and of
the Company for the period of 1 (one) month ending on the Signing Date; and

49



--------------------------------------------------------------------------------



4.8     the Release(s) in the agreed form in respect of any Encumbrances granted
by any Group Company in respect of the Indebtedness, including the URALSIB
Encumbrances, duly executed by the relevant security holder together with (if
necessary) any other Releases required in order to unencumber the assets of the
Group Company in relation to the Indebtedness; and

5.     perform its obligations specified in Part 4 of this Schedule 3.

Part 2: Seller's Obligations On Phase 1 Completion

At Phase 1 Completion the Seller shall:-

1.     enter into the Shareholders Agreement;

2.     deliver, or procure to be delivered, to the Buyer a written confirmation
from the UBOs that either:-

2.1     there are no Related Party Receivables; or

2.2     all Related Party Receivables have been repaid.

3.     procure performance by the Target of its obligations in Part 1 of this
Schedule 3.

Part 3: Buyer's Obligations On Phase 1 Completion

At Phase 1 Completion the Buyer shall, upon completion of all the matters
specified in Part 1 and Part 2 of this Schedule 3:-

1.     enter into the Shareholders Agreement;

2.     perform its obligations specified in Part 4 of this Schedule 3;

3.     deliver to the Seller and the Target certified copies of the minutes of
duly held meetings of the directors of the Buyer authorising the execution,
delivery and performance of the Acquisition Documents to which the Buyer is a
party and the consummation of the Transactions;

4.     the Buyer will deliver to the Seller its amended Constitutional
Documents; and

5.     pass appropriate resolution for the valid appointment of each of the UBOs
as a director of the Buyer.

Part 4: Payment Obligations On Phase 1 Completion

1.     At Phase 1 Completion the Buyer will pay the sum of €1 (one Euro) as
nominal value and transfer the amount of USD$53,000,000 (fifty three million US
Dollars) as premium in exchange for the subscription of the Phase 1 Share by
paying €1 (one Euro) and authorising the release of USD$53,000,000 (fifty three
million US Dollars) pursuant to the terms of the Escrow Agreement.

2.     The Target will then lend the USD$52,000,000 (fifty two million US
Dollars) to the Company pursuant to the terms of the Intra-Group Loan Agreement.

3.     Immediately upon receipt of the USD$53,000,000 (fifty three million US
Dollars) from the Target, the Company will:-

50



--------------------------------------------------------------------------------



3.1     apply such amount to discharge the loan under the URALSIB Credit
Agreement and any other outstanding amount of the Indebtedness; and

3.2     procure the immediate release of all URALSIB Encumbrances.

4.     Pursuant to instructions from the Parties in accordance with the Escrow
Agreement the above payments will be initiated from the Escrow Account.

51



--------------------------------------------------------------------------------



Schedule 4
PHASE 2, PHASE 3 AND PHASE 4 COMPLETIONS

PART A - PHASE 2 COMPLETION

Part 1: Buyer's Obligations On Phase 2 Completion

1.     At Phase 2 Completion the Buyer shall pay USD$39,000,000 (thirty nine
million US Dollars) for the Phase 2 Shares to the Bank Seller and USD$19,000,000
(nineteen million US Dollars) for the Loose Share to the Seller.

2.     Such payments totalising USD$58,000,000 (fifty eight million US Dollars)
will be made pursuant to the terms of the Escrow Agreement and the Escrow Lock
Box Agreement.

3.     The Buyer will also deliver to or procure to be delivered to the Seller
confirmation of its agreeing to the nomination of directors from the Seller to
the Board of Directors in accordance with the Shareholders Agreement.

Part 2: Bank Seller, Seller and UBOs' Obligations On Phase 2 Completion

At Phase 2 Completion the Bank Seller, Seller and the UBOs, as relevant, shall
deliver or procure to be delivered to the Buyer:-

1.     a form of notification of the transfer of the Phase 2 Shares and the
Loose Share duly signed and executed for filing with the Maltese Registrar of
Companies (Form T);

2.     a duly executed share transfer instrument, substantially in the form as
set out in Annex 1 attached, for each of the Phase 2 Shares and the Loose Share,
as relevant;

3.     true and complete resolutions of the Board of Directors (and, if
applicable, resolutions of the shareholders of the Target):-

3.1     approving the transfer of the Phase 2 Shares and Loose Share to the
Buyer in accordance with this Agreement; and

3.2     agreeing to the nomination of a director from the Buyer to the Board of
Directors in accordance with the Shareholders Agreement;

4.     a receipt for the USD$39,000,000 (thirty nine million US Dollars)
purchase price for the Phase 2 Shares paid to the Bank Seller in accordance with
Part 1 of Part A of this Schedule 4;

5.     a receipt for the USD$19,000,000 (nineteen million US Dollars) purchase
price for the Loose Share paid to the Seller in accordance with Part 1 of Part A
of this Schedule 4; and

6.     any other documents reasonably requested by the Buyer to evidence the
transfer of the legal and beneficial interest in the Phase 2 Shares and Loose
Share to the Buyer.

52



--------------------------------------------------------------------------------



Part 3: Target's Obligations On Phase 2 Completion

At Phase 2 Completion the Target shall:-

1.     register the transfer of the Phase 2 Shares and Loose Share to the Buyer
with the Maltese Registry of Companies;

2.     issue a share certificate in respect of the Phase 2 Shares to the Buyer;

3.     issue a share certificate in respect of the Loose Share to the Buyer;

4.     register the transfer of the Phase 2 Shares and Loose Share into the name
of the Buyer in the register of members of the Target; and

5.     deliver or procure to be delivered to the Buyer a duly certified copy
extract of the register of members of the Target as in effect immediately
following Phase 2 Completion showing that the Buyer has been entered into such
register of members as the holder of the Phase 2 Shares and Loose Share.

PART B - PHASE 3 COMPLETION

Part 1: Buyer's Obligations On Phase 3 Completion

1.     At Phase 3 Completion the Buyer will pay the sum of and transfer the
amount of USD$13,000,000 (thirteen million US Dollars) for the Phase 3 Shares.

2.     Such payment of USD$13,000,000 (thirteen million US Dollars) will be paid
to the account of the Seller as notified by the Seller to the Buyer in writing 5
(five) Business Days prior to the Phase 3 Completion.

Part 2: Seller's Obligations On Phase 3 Completion

At Phase 3 Completion after payment of USD$13,000,000 (thirteen million US
Dollars) the Seller and the UBOs shall deliver or procure to be delivered to the
Buyer:-

1.     a duly executed statutory form(s) of transfer (Form T) for the Phase 3
Shares together with the original share certificate(s) for the Phase 3 Shares;

2.     a duly executed share transfer instrument, substantially in the form as
set out in Annex 1 attached hereto, for the Phase 3 Shares;

3.     a receipt for the USD$13,000,000 (thirteen million US Dollars) purchase
price for the Phase 3 Shares paid to the Seller in accordance with Part 1 of
Part B of this Schedule 4; and

4.     any other documents reasonably requested by the Buyer to evidence the
transfer of the legal and beneficial interest in the Phase 3 Shares to the
Buyer.

Part 3: Target's Obligations On Phase 3 Completion

At Phase 3 Completion the Target shall:-

1.     register the transfer of the Phase 3 Shares to the Buyer with the Maltese
Registry of Companies;

2.     issue a share certificate in respect of the Phase 3 Shares to the Buyer;

53



--------------------------------------------------------------------------------



3.     register the transfer of the Phase 3 Shares into the name of the Buyer in
the register of members of the Target; and

4.     deliver or procure to be delivered to the Buyer a duly certified copy
extract of the register of members of the Target as in effect immediately
following Phase 3 Completion showing that the Buyer has been entered into such
register of members as the holder of the Phase 3 Shares.

PART C - PHASE 4 COMPLETION

Part 1: Buyer's Obligations On Phase 4 Completion

1.     At Phase 4 Completion the Buyer will pay the sum of and transfer the
amount of USD$9,000,000 (nine million US Dollars) for the Phase 4 Shares.

2.     Such payment of USD$9,000,000 (nine million US Dollars) will be paid to
the account of the Seller as notified by the Seller to the Buyer in writing 5
(five) Business Days prior to Phase 4 Completion.

Part 2: Seller's Obligations On Phase 4 Completion

At Phase 4 Completion after payment of USD$9,000,000 (nine million US Dollars)
the Seller and the UBOs shall deliver or procure to be delivered to the Buyer:-

1.     a duly executed statutory form(s) of transfer (Form T) for the Phase 4
Shares together with the original share certificate(s) for the Phase 4 Shares;

2.     a duly executed share transfer instrument, substantially in the form as
set out in Annex 1 attached hereto, for the Phase 4 Shares;

3.     true and complete resolutions of the Board of Directors (and, if
applicable, resolutions of the shareholders of the Target):-

3.1     approving the transfer of the Phase 4 Shares to the Buyer in accordance
with this Agreement; and

3.2     agreeing to the nomination of a Director from the Buyer to the Board of
Directors in accordance with the Shareholders Agreement;

4.     a receipt for the USD$9,000,000 (nine million US Dollars) purchase price
for the Phase 4 Shares paid to the Seller in accordance with Part 1 of Part C of
this Schedule 4; and

5.     any other documents reasonably requested by the Buyer to evidence the
transfer of the legal and beneficial interest in the Phase 4 Shares to the
Buyer.

Part 3: Target's Obligations On Phase 4 Completion

At Phase 4 Completion the Target shall:-

1.     register the transfer of the Phase 4 Shares to the Buyer with the Maltese
Registry of Companies;

2.     issue a share certificate in respect of the Phase 4 Shares to the Buyer;

3.     register the transfer of the Phase 4 Shares into the name of the Buyer in
the register of members of the Target; and

54



--------------------------------------------------------------------------------



4.     deliver or procure to be delivered to the Buyer a duly certified copy
extract of the register of members of the Target as in effect immediately
following Phase 4 Completion showing that the Buyer has been entered into such
register of members as the holder of the Phase 4 Shares.

55



--------------------------------------------------------------------------------





 

Schedule 5
FINANCING TRANCHE SUBSCRIPTIONS

1.     Financing Tranche Subscription 1 and Financing Tranche Subscription 2
will be in respect of capital contributions by way of subscription for Target
Shares by the Buyer in accordance with clause 3.1.

2.     Completion of the relevant Financing Tranche Subscription will take place
at the offices of Camilleri Preziosi.

3.     At each Financing Tranche Completion, the Buyer shall pay the relevant
subscription price (nominal value and premium) for the relevant Financing
Tranche Shares to the Target as set out in clause 3.1.

4.     At each Financing Tranche Completion, the Target shall:-

4.1     allot and issue the relevant Financing Tranche Shares to the Buyer;

4.2     register the issue and allotment of the relevant Financing Tranche
Shares to the Buyer by delivering the statutory Form H to the Maltese Registry
of Companies;

4.3     deliver or procure to be delivered to the Buyer:-

(a)     true and complete resolutions of the Board of Directors and, as
applicable, resolutions of the shareholders of the Target approving the
allotment and issue of the relevant Financing Tranche Shares in accordance with
this Agreement;

(b)     a share certificate in the name of the Buyer, evidencing that it has
been duly registered as the owner of the relevant Financing Tranche Shares;

(c)     a duly certified copy extract of the register of members of the Target
as in effect immediately following the relevant Financing Tranche Completion
showing that the Buyer has been entered into the register of members as the
holder of the relevant Financing Tranche Shares;

(d)     a duly certified true and complete resolution of the general meeting of
the Target authorising the allotment and issuance of the relevant Financing
Tranche Shares to the Buyer;

(e)     a duly certified true and complete copy of the resolutions of the Board
of Directors:-

(i)     authorising the secretary of the Target to enter the name of the Buyer
in the register of members of the Target as the holder of the relevant Financing
Tranche Shares;

(ii)     authorising the secretary of the Target to issue share certificates in
respect the relevant Financing Tranche Shares in the name of the Buyer and to
affix the seal of the Target;

(iii)     appointing the Person(s) nominated by the Buyer and the Person(s)
nominated by the Seller if there are changes as director to the Board of
Directors, as provided in the Shareholders Agreement;

56



--------------------------------------------------------------------------------



(f)     a receipt for the part of the subscription price to be paid to the
Target for the relevant Financing Tranche Shares in accordance with paragraph 4
of this Schedule 5; and

(g)     any other documents reasonably requested by the Buyer to evidence the
allotment of the relevant Financing Tranche Shares;

5.     The Buyer shall be permitted, in its sole discretion, to accelerate
payments of any and all Financing Tranche Subscriptions at any time and, in the
event of such accelerated payment, the Target shall be required to allot and
issue the applicable Financing Tranche Shares to the Buyer.

57



--------------------------------------------------------------------------------





Schedule 6
SHARE SWAP



Part 1: Buyer's Obligations On Share Swap Completion



At Share Swap Completion the Buyer shall:-

1.     issue and allot to the Seller the Sharprock Swap Shares as set out in
clause 6.3 on a non-diluted basis (that being based on the Buyer's issued and
outstanding common shares only at that time and exclusive of any securities of
the Buyer (i.e., options, warrants or other convertible securities) which are
then exchangeable or convertible into additional common shares of the Buyer for
consideration); and

2.     deliver to the Seller share certificates in respect of such shares.



Part 2: Seller's Obligations On Share Swap Completion



At Share Swap Completion the Seller shall:-

1.     transfer, or procure the transfer of, the Remaining Union Shares to the
Buyer;

2.     deliver duly completed and executed transfers of the Remaining Union
Shares in favour of the Buyer or as it directs;

3.     deliver the certificates for the Remaining Union Shares; and

4.     deliver to the Buyer true and complete resolutions of the Board of
Directors (and, if applicable, resolutions of the shareholders of the Target):-

4.1     approving the transfer of the Remaining Union Shares in accordance with
this Agreement;

4.2     agreeing to the nomination of a further director from the Buyer to the
Board of Directors in accordance with the Shareholders Agreement; and

4.3     any other documents reasonably requested by the Buyer to evidence the
transfer of the Remaining Union Shares.

Part 3: Target's Obligations On Share Swap Completion

At Share Swap Completion the Target shall:-

1.     register the transfer of the Remaining Union Shares to the Buyer; and

2.     issue a share certificate in request of the Remaining Union Shares to the
Buyer.

58



--------------------------------------------------------------------------------





Schedule 7
SELLER WARRANTIES

1.     Seller's Capacity

1.1     The Seller is a limited liability company duly incorporated and validly
existing under the laws of Malta.

1.2     The Seller has the legal right, full power and authority and all
necessary consents and authorisations to enter into and perform its obligations
under each of the Acquisition Documents to which it is a party.

1.3     No Insolvency Event has occurred in relation to the Seller.

1.4     Each of the Acquisition Documents to which the Seller is a party
constitute, or will when executed constitute, legal, valid and binding
obligations on the Seller in accordance with their respective terms.

1.5     The execution and delivery of and the performance by the Seller of its
obligations under each of the Acquisition Documents to which it is a party will
not:-

1.5.1     conflict with, or result in the breach of, or constitute a default
under, any of the terms, conditions or provisions of any agreement, arrangement
or instrument to which the Seller is a party or any provision of its
Constitutional Documents or any to the Seller's knowledge Encumbrance, lease,
contract, Judgment, regulation or other restriction or obligation of any kind or
character by which or to which any of the asset of the Seller is bound or
subject; or

1.5.2     relieve any person from any obligation to any Group Company (whether
contractual or otherwise), or enable any person to terminate any such obligation
or any right or benefit enjoyed by any Group Company or to exercise any right,
whether under an agreement with or otherwise in respect of any Group Company; or

1.5.3     result in the creation, imposition, crystallisation or the enforcement
of any Encumbrance on or over any of the assets, property or undertaking of any
Group Company or result in any present or future indebtedness of any Group
Company becoming due and payable prior to its stated maturity.

2.     The Target Shares

2.1     The Seller is the sole legal and registered owner of the Initial Target
Shares.

2.2     The UBOs are the sole beneficial owners of the Initial Target Shares.

2.3     So far as the Seller is aware except as Disclosed in the Disclosure
Letter, there is no Encumbrance affecting the Initial Target Shares nor any
agreement to create any, and no Person has claimed to be entitled to any of such
things.

2.4     So far as the Seller is aware, there are no existing, pending or to the
knowledge of the Seller any threatened Disputes affecting any of the Target
Shares or the Seller's ownership or entitlement to dispose of any of them. To
the knowledge of the Seller, there are no circumstances which are likely to give
rise to any such Disputes.

59



--------------------------------------------------------------------------------



2.5     The Initial Target Shares constitute the entire issued share capital of
the Target. The Initial Target Shares have been properly issued and allotted in
accordance with all requirements of Law and are fully paid up.

3.     The Target

3.1     The Target is a limited liability company duly incorporated and validly
existing under the laws of Malta.

3.2     The particulars set out in Schedule 2 relating to the Target are
complete, accurate and not misleading.

3.3     Copies of the Constitutional Documents of the Target initialled by the
Seller have been made available by email from the Seller to the Buyer's Counsel
on the Signing Date and are complete, accurate and not misleading. These set out
all rights attaching to each class of shares or participatory interest (as
applicable) of the Target.

3.4     The Seller is not aware of any subsisting voting trusts, proxies, powers
of attorney, shareholder agreements or other agreements in relation to the
Target or the Target Shares, except for those included in the Disclosure Letter
or otherwise notified by the Seller to the Buyer in writing immediately prior to
the Signing Date.

3.5     The register of members and other registers contained in the statutory
books of the Target have been properly kept and maintained in accordance with
Law, are up to date and contain a complete and accurate record of the matters
which should be dealt with in them. Neither of the Seller nor the Target has
received any notice that any of them is incorrect or should be rectified.

3.6     So far as the Seller is aware the Target:-

3.6.1     has not carried on any business other than the holding of the
Company's Shares;

3.6.2     does not own, occupy or use any real estate or material assets;

3.6.3     has no employees and is not a party to any employment contracts; and

3.6.4     has not incurred any liability, contingent or otherwise.

60



--------------------------------------------------------------------------------



Schedule 8
UBO WARRANTIES

1.     Seller's Capacity

1.1     The Seller is a limited liability company duly incorporated and validly
existing under the laws of Malta.

1.2     The Seller has the legal right, full power and authority and all
necessary consents and authorisations to enter into and perform its obligations
under each of the Acquisition Documents to which it is a party.

1.3     No Insolvency Event has occurred in relation to the Seller.

1.4     Each of the Acquisition Documents to which the Seller is a party
constitute, or will when executed constitute, legal, valid and binding
obligations on the Seller in accordance with their respective terms.

1.5     The execution and delivery of and the performance by the Seller of its
obligations under each of the Acquisition Documents to which it is a party will
not:-

(a)     conflict with, or result in the breach of, or constitute a default
under, any of the terms, conditions or provisions of any agreement, arrangement
or instrument to which the Seller is a party or any provision of its
Constitutional Documents or any Encumbrance, lease, contract, Judgment,
regulation or other restriction or obligation of any kind or character by which
or to which any of the asset of the Group is bound or subject; or

(b)     relieve any person from any obligation to any Group Company (whether
contractual or otherwise), or enable any person to terminate any such obligation
or any right or benefit enjoyed by any Group Company or to exercise any right,
whether under an agreement with or otherwise in respect of any Group Company; or

(c)     result in the creation, imposition, crystallisation or the enforcement
of any Encumbrance on or over any of the assets, property or undertaking of any
Group Company or result in any present or future indebtedness of any Group
Company becoming due and payable prior to its stated maturity.

2.     The UBOs

2.1     Each of the UBOs have full power and authority to enter into and perform
each of the Acquisition Documents to which they are a party and each of the
Acquisition Documents constitutes or will, when executed, constitute binding
obligations on each of the UBOs in accordance with their terms.

2.2     No governmental, statutory, regulatory or other consents, licences,
waivers or exemptions are required to empower the UBOs to enter into and to
perform their obligations under the Acquisition Documents.

2.3     The UBOs are each citizens of the Russian Federation, entering into this
Agreement in good faith to effect the sale of shares and not for any other
purpose.

61



--------------------------------------------------------------------------------



2.4     The spousal consents delivered by the UBOs to the Buyer pursuant to this
Agreement were valid and legally binding when they were given and remain valid
and legally binding.

3.     The Shares

3.1     The Seller is the sole legal and registered owner of the Initial Target
Shares.

3.2     The UBOs are the sole beneficial owners of the Initial Target Shares.

3.3     There is no Encumbrance affecting the Initial Target Shares nor any
agreement to create any and no Person has claimed to be entitled to any such
things.

3.4     There are no existing, pending or to the knowledge of the Seller any
threatened Disputes affecting any of the Target Shares or the Seller's ownership
or entitlement to dispose of any of them. To the knowledge of the Seller, there
are no circumstances which are likely to give rise to any such Disputes.

3.5     The Initial Target Shares constitute the entire issued share capital of
the Target. The Initial Target Shares have been properly issued and allotted in
accordance with all requirements of Law and are fully paid up.

4.     The Target

4.1     The Target is a limited liability company duly incorporated and validly
existing under the laws of Malta.

4.2     The particulars set out in Schedule 2 relating to the Target are
complete, accurate and not misleading.

4.3     Copies of the Constitutional Documents of the Target have been included
in the Disclosure Bundle and are complete, accurate and not misleading. These
set out all rights attaching to each class of shares or participatory interest
(as applicable) of the Target.

4.4     There are no subsisting voting trusts, proxies, powers of attorney,
shareholder agreements or other agreements in relation to the Target or the
Shares.

4.5     The register of members and other registers contained in the statutory
books of the Target have been properly kept and maintained in accordance with
Law, are up to date and contain a complete and accurate record of the matters
which should be dealt with in them. Neither of the Seller nor the Target has
received any notice that any of them is incorrect or should be rectified.

4.6     The Target has not carried on any business other than the holding of
Shares.

4.7     The Target does not own, occupy or use any real estate or material
assets.

4.8     The Target has no employees and is not a party to any employment
contracts.

4.9     The Target has not incurred any liability, contingent or otherwise.

4.10    Since its incorporation, the Target has not:-

62



--------------------------------------------------------------------------------



(a)     had any subsidiary or subsidiary undertaking other than the Company;

(b)     held any legal or beneficial interest in any shares, participatory
interest, securities or other interests in any other company or undertaking
other than the shares, participatory interests or securities in the Company; or

(c)     been the subsidiary or subsidiary undertaking of any other company or
undertaking other than the Seller.

4.11     On or before Phase 1 Completion, all debts and accounts between the
Target and the Seller or any Related Person will have been duly paid and settled
at a cost of no more than USD$50,000 (fifty thousand US Dollars).

4.12     The Target has not received or given any financial assistance in
contravention of any Laws.

4.13     The Target has not received or performed any unlawful distribution in
contravention of any Laws.

5.     The Company

5.1     The Target is the sole legal and beneficial owner of the entire issued
share capital of the Company.

5.2     There is no Encumbrance affecting any shares of the Company, nor any
agreement to create any, and no Person has claimed to be entitled to any of such
things.

5.3     The Company is duly incorporated and validly existing under the Laws of
the Russian Federation. No action has been or is being taken to render invalid
the state registration of the Company, exclude the Company from the Uniform
State Register of Legal Entities, liquidate the Company or do any equivalent
action under Russian Law.

5.4     The particulars set out in Schedule 2 relating to the Company are
complete, accurate and not misleading.

5.5     The Company does not carry out, has not at any time carried out or is
not entitled to carry out any activities which could be deemed 'strategic
activities' for the purposes of the Strategic Companies Law.

5.6     Copies of the Constitutional Documents of the Company have been included
in the Disclosure Bundle and are complete, accurate and not misleading. These
set out all rights attaching to each class of shares of the Company.

5.7     There are no material internal regulations of the Company other than
those disclosed in the Disclosure Letter and included in the Disclosure Bundle.

5.8     The shareholders register of the Company is maintained by Closed Joint
Stock Company "Registrator NIKoil", with the registered office at bdg. 1, 5,
Posledniy pereulok, the City of Moscow, 107045 and registered number OGRN
1027700060607, acting on the basis of licence No. 10-000-1-00290 issued on June
17, 2003 in accordance with Law, is up to date and contains a complete and
accurate record of the matters which should be dealt with in them. None of the
Seller, Target or Company has received any notice of any matters being incorrect
or needing to be rectified.

63



--------------------------------------------------------------------------------



5.9     All the shares of the Company have been validly issued and are fully
paid up, free of further capital contribution obligations and the paid up
capital has not been repaid.

5.10    All the transactions with the shares of the Company have been executed
and performed in accordance with the requirements of Law.

6.     Corporate Matters

6.1     Each Group Company has kept proper records of all resolutions and
decisions of its members (shareholders, if applicable), minutes of general
meetings of its members (shareholders, if applicable) and minutes of meetings
and resolutions of its boards of directors.

6.2      Every document (including Tax Returns) which any Group Company is or
was required by Law to deliver to any Authority has been duly delivered and was
complete and accurate in all material respects.

6.3     No Group Company is or has agreed to become a member of any partnership,
joint venture, consortium or other unincorporated association, nor has the
Company entered into any agreement or arrangement for sharing commissions or
other income.

6.4     There are no actual or contingent:-

(a)     outstanding securities convertible into or exchangeable for shares or
participatory interests in the share capital of any Group Company; or

(b)     stock option, phantom stock, profit sharing, or similar rights with
respect to any Group Company to which any Group Company is a party.

6.5     There is no contract, commitment, agreement, right or obligation of any
kind to create any right of the kind mentioned in paragraph 6.4 above.

6.6     There are no agreements or other arrangements in force which:-

(a)     provide for the present or future issue, allotment, transfer, redemption
or purchase of; or

(b)      accord to any Person the right (absolute or conditional) to call for
the issue, allotment, transfer, redemption or purchase of,

any share or loan capital of any Group Company (including any option or right of
pre-emption or conversion) to which any Group Company is a party.

6.7     Since 30 September 2011:-

(a)     no share capital of any Group Company has been:-

(i)     issued or allotted; or

(ii)     agreed to be issued or allotted,

whether conditionally or absolutely; and

64



--------------------------------------------------------------------------------



(b)     no Group Company has undergone any capital reorganisation or change in
its capital structure.

6.8     No shares in any Group Company are or have been listed on any stock
exchange or regulated market.

6.9     No Group Company has net assets which are (or were) less than the
minimum charter or share capital required by Law.

6.10     Each acquisition by a Group Company of its interest in the equity of
any other Group Company, whether from any party outside the Group or pursuant to
any reorganisation of the Group, was completed in compliance with Law.

6.11     No proposal has been made which is still outstanding or resolution
adopted for the dissolution or liquidation of any Group Company, and to the
knowledge of the Seller no circumstances exist which may result in the
dissolution or liquidation of any Group Company.

6.12     No proposal has been made which is still outstanding or resolution
adopted for a statutory merger, reorganisation, consolidation or division, or a
similar arrangement relating to any Group Company under the Law of any
applicable jurisdiction.

6.13     No Group Company is a single member company (as defined in paragraph 2
Part 2 Article 88 of the Civil Code of the Russian Federation).

6.14     There are not outstanding any authorities (express or implied) by which
any Person (other than a director of a Group Company) may enter into any
contract or commitment to do anything on behalf of the Group or a Group Company
except for those indicated in the Disclosure Letter.

7.     Insolvency

7.1     No Insolvency Event has occurred in relation to or which may affect any
Group Company. There are no circumstances which are likely to result in such an
Insolvency Event.

7.2     No meeting has been convened at which a resolution is to be proposed, no
resolution has been passed, no petition has been presented and no order has been
made for the liquidation or any similar event on account of insolvency of any
Group Company.

7.3     No Group Company, become unable to pay its debts or otherwise become
insolvent in any relevant jurisdiction.

7.4     No Group Company has entered into any formal debt settlement arrangement
with all of its creditors.

7.5     There are no transactions capable of being set aside, stayed, reversed,
avoided or affected in whole or in part by any insolvency proceedings in
relation to any Group Company or any part of its assets or undertaking (whether
or not such proceedings have commenced) whether as transactions at an
undervalue, fraudulent transactions against the interests of the creditors,
preferences or paulian actions or similar concepts or legal principles.

65



--------------------------------------------------------------------------------



8.     Dividends and distributions

No dividend or other distribution of profits or assets has been or has been
agreed to be declared, made or paid by any Group Company at any time.

9.     Accounts

9.1     The accounts of the Group:-

(a)     were prepared in accordance with IFRS on a consistent basis; and

(b)     present fairly in all material respects and give a true and fair view
of, the assets, liabilities and financial position of the Group as at 30
September 2011 and the results of the operations of the Group (including
revenues, profits, losses, costs and expenditures) during the relevant financial
year in accordance with IFRS.

9.2     The accounts of the Company:-

(a)     were prepared in accordance with IFRS on a consistent basis; and

(b)     present fairly in all material respects and give a true and fair view
of, the assets, liabilities and financial position of the Company as at 30
September 2011 and the results of the operations of the Company during the
relevant financial year in accordance with IFRS.

9.3     The accounts of the Target:-

(a)     were prepared in accordance with IFRS on a consistent basis; and

(b)     present fairly in all material respects and give a true and fair view
of, the assets, liabilities and financial position of the Target as at 30
September 2011 and the results of the operations of the Target during the
relevant financial year in accordance with IFRS.

9.4     All the accounting records of each Group Company are up to date, in its
possession, and fully and accurately completed in accordance with Law and
applicable principles and practices generally accepted in their respective
jurisdictions.

9.5     Changes since 30 September 2011

Since 30 September 2011:-

(a)     the business of the Group has been carried on in the ordinary and usual
course of business so as to maintain the same as a going concern;

(b)     there has been no Material Adverse Change in the turnover or the
financial or trading position or prospects of the Group;

(c)     no resolution of the members of any Group Company has been passed,
whether in general meeting or otherwise (other than any resolutions relating to
the routine business of an annual general meeting);

66



--------------------------------------------------------------------------------



(d)     the Group has not entered into any material obligations outside the
ordinary and usual course of business; and

(e)     no part of the business of the Group has been affected by any abnormal
factor not affecting similar businesses to a like extent.

10.     Bank accounts

The statement of the Group Companies' bank accounts and of the credit or debit
balance on each of them annexed to the Disclosure Letter is correct, and no
Group Company has any bank or deposit account (whether in credit or overdrawn)
not included in that statement. Since the date of that statement there has not
been any payment out of any of the accounts concerned except for routine
payments in the ordinary and usual course of business.

11.     Funding

11.1     Full details of all Borrowings for each Group Company are contained in
the Disclosure Bundle, including copies of all documents containing the relevant
terms and conditions and the amounts outstanding and available.

11.2     There are no circumstances existing (including the entry into and
performance of obligations under the Acquisition Documents) which:-

(a)     require repayment of any Borrowings of any Group Company prior to their
stated maturity date (at the option of the lender or otherwise);

(b)     constitute an event of default under, or a breach of the terms of, any
of the Borrowings of any Group Company; or

(c)     entitle the holder to enforce any Encumbrance created in relation to any
of the Borrowings of a Group Company,

or will do so with the giving of notice or lapse of time or both.

11.3     Full details of all Encumbrances created by any Group Company to secure
Borrowings are included in the Disclosure Bundle.

11.4     No Group Company has factored, discounted or securitised any of their
receivables.

11.5     There is no outstanding guarantee, indemnity, surety or security given
by any Group Company for the benefit of a Person other than a Group Company.

12.     Contracts

12.1     No contract of any Group Company:-

(a)     is of an unusual or abnormal nature or outside the ordinary and usual
course of business; or

(b)     is for a fixed term of more than 24 (twenty four) months; or

(c)     is of a long-term nature (that is, unlikely to have been fully performed
in accordance with its terms more than 24 (twenty four) months after the date on
which it was entered into or undertaken); or

67



--------------------------------------------------------------------------------



(d)     is a sale or supply of goods or services, which is of a loss-making
nature (that is, likely to result in a loss to it on completion of performance);
or

(e)     cannot readily be fulfilled or performed by it on time without undue or
unusual expenditure of money, effort or personnel; or

(f)     has or is likely to have a material effect on the financial or trading
position or prospects of the Group; or

(g)     is not of an entirely arm's length nature; or

(h)     requires the performance by the Group of any obligations outside the
Russian Federation; or

(i)     involves payment by it of amounts determined by reference to
fluctuations in the index of retail prices or any other index or in the rate of
exchange for any currency; or

(j)     involves or could involve acquisition or disposal of assets, the price
of which exceeds 25% (twenty five per cent.) of the amount of the relevant Group
Company's assets according to the balance sheet in the accounts of the Group; or

(k)     is a restrictive trading or other agreement or arrangement pursuant to
which any part of its business is carried on or which in any way restricts its
freedom to carry on the whole or any part of its business in any part of the
world in such manner as it thinks fit; or

(l)     involves or is likely to involve material obligations or liabilities
which by reason of their nature or magnitude ought reasonably to be made known
to an intending buyer of the Shares, and

for the purposes of this paragraph 12.1, "material" means with a value of income
or expenditure in excess of USD$1,000,000 (one million US Dollars).

12.2     Each contract with a value of income or expenditure in excess of
USD$2,000,000 (two million US Dollars) to which a Group Company is a party:-

(a)     has been duly authorised, executed and delivered by the relevant Group
Company in all material respects; and

(b)     constitutes a valid and legally binding obligation of the relevant Group
Company, in each case, enforceable in accordance with its terms, subject to
limitations under applicable laws of bankruptcy or insolvency and other similar
laws relating to or affecting creditors' rights.

12.3     The Group is subject to civil and commercial law with respect to its
obligations under each of the agreements to which it is a party, and the
execution, delivery and performance of each such agreement by it constitute
private and commercial acts rather than public or governmental acts where
applicable.

12.4     Under Russian Law, the Company has no immunity (sovereign or otherwise)
from set-off under the jurisdiction of any court of the Russian Federation or
any legal process in any court of the Russian Federation (whether through
service of notice, attachment prior to Judgment, attachment in aid of execution,
execution or otherwise).

68



--------------------------------------------------------------------------------



12.5     No Group Company is, nor has agreed to become, a member of any joint
venture, consortium, partnership or other unincorporated association.

12.6     No Group Company is, or has agreed to become, a party to any agreement
or arrangement for sharing commissions or other income.

12.7     The transactions contemplated by the Acquisition Documents will not
result in a breach of, or give any party the right to terminate or vary, or
result in any Encumbrance under, any contract.

12.8     Save as disclosed in the Disclosure Letter, no Group Company is a party
to any existing agreement or other existing arrangement which could be deemed to
record or constitute an interested party transaction ('сделка, в совершении
которой имеется заинтересованность') for the purposes of Russian Law.

13.      Licences

13.1     The Exploration and Production Licence has been issued to the Company
in accordance with Russian Law and all relevant procedures for such issuance
have been complied with.

13.2     The Company has taken all steps to ensure that the Exploration and
Production Licence has been validly and legally issued.

13.3     There has been no material breach of the Exploration and Production
Licence and, there are no facts, matters or circumstances which might in any way
prejudice the continuation or renewal of the Exploration and Production Licence.

13.4     In addition to the Exploration and Production Licence each Group
Company has obtained all licences, permissions, authorisations and consents,
from any person, authority or body which are necessary or desirable for the
carrying on of its business in the places and in the manner in which such
business is carried on the Signing Date ("Ancillary Licence(s)").

13.5     All such Ancillary Licences, are in full force and effect, are not
limited in duration or subject to any unusual or onerous condition or any
condition which is personal to the Seller, Target or Company.

13.6     There has been no breach of any of the terms or conditions of any such
Ancillary Licences and there are no facts, matters or circumstances which might
in any way prejudice the continuation or renewal of any such Ancillary Licences.

13.7     No Group Company, the Seller nor any Person connected with them has
done or caused to be done or omitted any action, matter or thing which could
cause any licence, permission, authorisation or consent relevant to its
operations not to be renewed or extended following its expiry date ("Expiry
Date") and/or which would prevent the continuance under such licence,
permission, authorisation or consent after the Expiry Date of the same
operations as those currently included in the business plans of the Group.

13.8     No Person is or will be entitled to terminate or revoke the Exploration
and Production Licence or any Ancillary Licence as a result of the entry into or
performance of this Agreement or any of the transactions contemplated by this
Agreement.

69



--------------------------------------------------------------------------------



14.     Insurance

14.1     The Group maintains mandatory insurance policies of the types required
under Russian Law.

14.2     All the assets of the Group of an insurable nature (including the
Properties) have at all material times and are as at the Signing Date insured in
amounts representing their full replacement or reinstatement value (with no
provision for deduction or excess) against fire and other insurable risks
normally insured (including terrorism) against by persons carrying on the same
type of business as that carried on by the Group.

14.3     The Group is now and has at all material times been adequately insured
against accident, damage, injury, third party loss (including, without
limitation, product liability), loss of profits and other risks normally insured
against by persons carrying on the same type of business as that carried on by
the Group.

14.4     All policies of insurance effected by or for the benefit of the Group
are currently in full force and effect and nothing has been done or omitted to
be done which could make any such policy of insurance void or voidable or which
is likely to result in an increase in premium.

14.5     All premiums payable in respect of insurance policies which have become
due have been duly paid and no circumstances have arisen which would vitiate or
permit the insurers to avoid such policies.

14.6     A copy of each policy of insurance effected by or for the benefit of
the Group is attached to the Disclosure Letter. None of such policies is subject
to any special or unusual terms or restrictions or to the payment of any premium
in excess of the normal rate.

14.7     The information in the Disclosure Letter with respect to the insurance
policies is up to date and true and accurate in all respects.

14.8     No claim is outstanding or may be made under any such policies and no
circumstances exist which could give rise to such a claim. Details of all claims
made by the Company under any policy of insurance effected by it or for its
benefit during the 5 (five) years prior to the Signing Date are disclosed in the
Disclosure Letter.

15.     Assets, trading and stock

15.1     There is no pending action, suit, proceeding or claim by any third
party challenging any Group Company's rights in or to any of its assets.

15.2     The Company is the legal and beneficial owner and has good and
marketable ownership title to all assets included in its accounts or acquired by
it since 30 September 2011 (except for any current assets sold or realised in
the ordinary and usual course of business since 30 September 2011) and none of
such assets is the subject of any Encumbrance.

15.3     No claim has been made by any Person to be entitled to any Encumbrance
on or over any of the assets, property or undertaking of the Group.

15.4     There is no Dispute, directly or indirectly, between the Group and any
Person relating to any of the assets of the Group.

70



--------------------------------------------------------------------------------



15.5     The assets owned by the Group together with the services and facilities
to which it has a contractual right comprise all the assets, services and
facilities necessary or desirable for the carrying on of the business of the
Group as now carried on.

15.6     Plant and machinery

(a)     The plant, machinery, vehicles and other equipment owned or used by the
Group:-

(i)     are in a good state of repair and condition and in satisfactory working
order and have been regularly and properly maintained in accordance with
appropriate technical specifications, safety regulations and the terms and
conditions of any applicable agreement;

(ii)     are capable of doing the work for which they were designed or purchased
and are not to any material extent surplus to requirements; and

(iii)     are not dangerous or obsolete and are not in need of renewal or
replacement.

(b)     Maintenance contracts are in full force and effect in respect of all
assets of the Group which it is normal or prudent to have maintained by
independent or specialist contractors and in respect of all assets which the
Group is obliged to maintain or repair under any leasing or similar agreement.

(c)     The plant (fixed) assets register of the Group, a copy of which is
attached to the Disclosure Letter, comprises a complete and accurate record of
all the plant, machinery, vehicles and other equipment owned or used by the
Group.

15.7     The debts receivable, including trade receivables, and other current
receivables due to any Group Company, including Related Party Receivables:-

(a)     are reflected properly on the books of the Group;

(b)     are outstanding in accordance with the terms of the relevant contracts;

(c)     arose from valid sales and bona fide transactions in the ordinary course
of the business; and

(d)     unless otherwise reserved for in the International Accounts will be
collectible in full in the ordinary and usual course of business.

15.8     All Related Party Receivables will have been paid in full as at Phase 1
Completion.

16.     Disputes and Proceedings

16.1     No Disputes have been commenced or are pending against any Group
Company.

16.2     There is no unfulfilled or unsatisfied Judgment outstanding against any
Group Company.

71



--------------------------------------------------------------------------------



16.3     No Group Company is party to any undertaking or assurance given to any
court or government or governmental agency or regulatory body which is still in
force.

16.4     No governmental or official investigation or inquiry concerning any
Group Companies or any of their directors or employees is in progress or pending
which is or would be reasonably likely to have a material adverse effect on the
business of any Group Company as a result of their breach of Law and to the best
of the knowledge, information and belief of the UBOs and executive management of
the Company there are no facts, matters or circumstances which could give rise
to any such investigation or inquiry other than routine or scheduled enquiries
required by Law.

17.     Tax

17.1     No Group Company has any overdue Tax liabilities. No Group Company is
overdue in the filing of any Tax Returns, reports and other information required
to be filed by it with any appropriate Tax Authority. Each such Tax Return,
report or other information was, when filed, accurate and complete in all
material respects.

17.2     Except for the existing Tax claims disclosed in the Disclosure Letter,
all amounts of Tax shown as due on such Tax Returns required to be filed by or
on behalf of the Group as due from the Group have been fully and timely paid.

17.3     No Group Company has been involved in a Dispute by any Tax Authority
with respect to any Tax due from or with respect to a Group Company or any Tax
Returns filed by or with respect to a Group Company other than under the normal
Tax audit procedures of the relevant jurisdiction. No such Tax audit is ongoing
in respect of a Group Company.

17.4     All information, notices, accounts, statements, reports, computations,
assessments and returns which ought to have been submitted, made or given to any
relevant Tax Authority by any Group Company have been properly and duly so
submitted, made or given, and all information, notices, accounts, statements,
reports, computations, assessments and returns submitted, made or given to any
Tax Authority are true and accurate and none of them is the subject of any
Dispute or likely to become the subject of any dispute with any such Tax
authority.

17.5     Each Group Company has within applicable time limits, kept and
maintained complete and accurate records, invoices and other information in
relation to any Tax as it is required or is prudent to keep and maintain. Such
records, invoices and information form part of accounting arrangements that
enable each Group Company's Tax liabilities to be calculated accurately in all
material respects.

17.6     Each Group Company has kept and maintained complete and accurate
records, invoices and other information in relation to all Tax losses which have
been utilised by it and all Tax losses which are capable of being utilised by it
in the future.

17.7     No Group Company is likely to become liable to pay, any interest,
penalty, surcharge or fine relating to any Tax.

17.8     No Group Company is currently subject to any investigation or audit by
any Tax Authority and no Group Company has received a notice to the effect that
any such investigation or audit is planned and will take place after the Signing
Date.

72



--------------------------------------------------------------------------------



17.9     Each Group Company has complied with all statutory provisions, rules,
regulations, orders and directions concerning VAT.

18.     Compliance with Law

18.1      Each Group Company is conducting, and prior to the Completion Date has
conducted, its business in compliance with the provisions of its organisational
documents and Law and is not, and has not prior to the Completion Date been, in
breach of any such provisions or Law in any material respect.

18.2     No Group Company has committed or omitted to do any act or thing which
could give rise to any fine or penalty, nor is any Group Company a party to any
agreement, practice or arrangement which in whole or in part:-

(a)     contravenes the Federal Law of the Russian Federation No. 208-FZ, dated
December 26, 1995, On Joint Stock Companies (as amended), or the Federal Law of
the Russian Federation No. 39-FZ, dated April 22, 1996, On Securities Market (as
amended); and

(b)     Contravenes the Federal Law of the Russian Federation No. 135-FZ, dated
July 26, 2006, On Protection of Competition (as amended), Strategic Companies
Law, any other anti-trust, anti-monopoly, anti-cartel legislation, fair trading,
consumer protection or similar legislation or regulations in any other
jurisdiction where the Group carries on business or has any assets.

18.3     No Group Company is, and has been, the subject of any investigation by
FAS or any other anti-trust Authority, nor has it contravened any undertakings
given to any such Authority.

19.     Intellectual Property

No activities of any Group Company (or of any licensee under any licence granted
by a Group Company) infringe or are likely to infringe any Intellectual Property
Right of any third party and no claim has been made against any Group Company or
any such licensee in respect of such infringement.

20.     Government Grants

All grants, loans or similar support arrangements to any Group Company have been
Disclosed in the Disclosure Letter.

21.     Guarantees and indemnities

No Group Company has entered into any guarantee or agreement for indemnity or
for suretyship in respect of any debt, liability or obligation of any third
party.

22.     Insider contracts and arrangements

22.1     There is not now outstanding and there has not at any time been any
contract or arrangement between a Group Company on the one hand and the Seller
or any Related Person on the other hand.

22.2     The Group does not depend upon the use of any assets owned by, or
facilities or services provided by the Seller or any Related Person.

73



--------------------------------------------------------------------------------



23.     Defaults

No Group Company is, or will with the lapse of time become, in material default
under any agreement to which it is a party and there are no facts, matters or
circumstances which could give rise to any such default.

24.     Business names

No Group Company uses a name for any purpose other than its full corporate name.

25.     Data Protection

25.1     The Group has duly complied with all relevant requirements of any DP
Law including, but not limited to, compliance with the following:-

(a)     the data protection principles established in the DP Law;

(b)     requests from data subjects for access to data held by it; and

(c)     the requirements relating to the notification of data controllers.

25.2     The Group has not received a notice or allegation alleging
non-compliance with data protection principles.

25.3      The requisite consents and fair processing notices as required under
DP Law have been obtained by the Group and provided to data subjects to enable
data to be processed in connection with the Group's business.

26.     Questionable payments

26.1     None of the directors, officers, employees, agents or other Persons
acting on behalf of a Group Company has been party to:-

(a)     the use of any assets of a Group Company for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity
or to the making of any direct or indirect unlawful payment to government
officials or employees from such asset; or

(b)     the establishment or maintenance of any unlawful or unrecorded fund of
monies or other assets; or

(c)     the making of any false or fictitious entries in the books or records of
a Group Company; or

(d)     the making of any unlawful payment.

26.2     The Group's assets do not include any property acquired under illegal
transactions or by illegally obtained funds.

26.3     During the 5 (five) years preceding the date of Phase 1 Completion,
neither the Seller nor any Group Company, nor any Representatives have, directly
or indirectly, offered, paid, promised to pay or authorised the payment of, any
money or other thing of value (including travel, gifts or entertainment) to any
officer, employee or representative (regardless of whether or not the individual
has decision-making power) of any customer or Government Official for purposes
of:-

74



--------------------------------------------------------------------------------



(a)     influencing any act or decision of any customer or any Government
Official;

(b)      inducing any customer or Government Official to do or omit to do any
act in violation of the lawful duty of such Person or Government Official; or

(c)     inducing such Government Official to use his or her influence with a
governmental Authority or Government Official thereof to affect or influence any
act or decision of such governmental Authority or Government Official,

in order to assist the Seller, the Company or any of their respective
Representatives in obtaining or retaining business or in connection with
obtaining or retaining any permits, licences, approvals, inspections, tax
relief, zoning, shipping or obtaining any other improper advantage in respect of
the business of the Company.

26.4     During the 5 (five) years preceding the date of Phase 1 Completion,
neither the Seller nor any Group Company, nor any of their respective
Representatives have paid, offered or promised to pay or authorised the payment
of, directly or indirectly, and will not pay offer or promise to pay or
authorise the payment of, directly or indirectly, any monies or anything of
value, including without limitation side payments, discounts or rebates of any
form in exchange for the purchase of the Group's products or services to any
person other than the person taking legal title to the product objectively
contemplated by the sale as the recipient or being end user of the service.

27.     Management reports

There have been no reports concerning the Company by financial or management
consultants within the period of 3 (three) years prior to Signing Date.

28.     Employment

28.1     Employees and Terms of Employment

(a)     The Disclosure Letter sets out a list of all the directors and employees
of the Group together with full particulars of the date of commencement of
employment, period of continuous employment, job description or grade, age,
salary and all material benefits provided and the applicable terms and
conditions of employment of all such directors and employees of the Group. All
such information is true, complete and accurate.

(b)     No director or employee who is in receipt of remuneration in excess of
USD$100,000 (one hundred thousand US Dollars) per annum has given notice to the
Group terminating his contract of employment which is outstanding as at Signing
Date.

28.2     Compliance

(a)     In relation to each of its employees, each Group Company has complied in
all material respects with Law and their terms and conditions of employment,
orders and awards relevant to their conditions of service or to the relations
between it and its employees or any recognised trade union.

75



--------------------------------------------------------------------------------



(b)     The Group has taken every reasonable step to ensure that records held in
respect of its employees comply with the requirements of DP Law and in respect
of any other jurisdiction any laws relating to the use, control and
dissemination of information and records relating to employees.

(c)     All the Company's employees have been informed against their signatures
on the content of all internal policies adopted by the Company (including
internal rules of labour conduct and on personal data).

(d)     the Company's employees who work in areas with harsh climatic conditions
are paid compensations for such work the amounts of which are not lower than
those established by the Labour Code of the Russian Federation and the
applicable regulations.

(e)     The employment agreements of the Company's employees include all the
conditions required under the Labour Code of the Russian Federation and other
applicable laws.

(f)     the Company has provided for the medical examination of the employees
working in dangerous and hazardous conditions in accordance with the
requirements of the Labour Code of the Russian Federation and the applicable
regulations.

(g)     the Company has provided for the assessment of all the workplaces in
accordance with the requirements of the Labour Code of the Russian Federation
and the applicable regulations.

28.3     Employment Claims

(a)     There are no legal or other proceedings between any Group Company and
any director or employee or consultant or former director or employee or
consultant, nor are any such proceedings pending or threatened.

(b)     In the 12 (twelve) months preceding this Agreement, no prescription
notice or decision imposing an administrative liability has been served on the
Group in connection with the conduct of its business by any Authority
responsible for labour protection, or health and safety.

28.4     Redundancies

(a)     The Group has not served any notice of termination, dismissal or
redundancy to any of its employees which is outstanding as at the Signing Date.

(b)     There are no severance, redundancy or other similar agreements or
schemes conferring any entitlement on any of the directors and employees of the
Group to receive any payment on the termination of their employment (except for
contractual notice pay).

76



--------------------------------------------------------------------------------



28.5     Collective Agreements

The Group has not entered into any collective agreement or arrangement with nor
does it recognise a trade union, works council, staff association or other body
representing any of its employees nor has it done any act which might be
construed as recognition.

29.     Properties

29.1     Properties

(a)     The Properties comprise all the land and buildings occupied or otherwise
used in connection with the business of the Group and all the estate, interest,
right and title whatsoever (including interests in the nature of options and
rights in the nature of contractual licences relating to real estate) of the
Group in respect of any land or premises. The particulars of the Properties
shown in Schedule 12 are true and correct.

(b)     The land allotment with regard to final boundaries of the land plot of
149,718 ha, in the status of a geologic allotment located 120 km south-east from
the city of Bilibino, Chukot Autonomous Area, used by the Company under license
No. АНД 00948 БЭ, has been duly completed in accordance with the requirements of
Russian Law.

(c)     

The Forestry Plots Lease Agreement No. 4-ЛФ concluded by and between the Company
and the Department of agricultural politics and subsoil use of the Chukot
Autonomous Area on April 12, 2011 has been duly registered with the Uniform
State Register of the Rights to Immovable Property and Transactions Therewith.



29.2     Land Law

(a)     The use of each of the Properties complies with the requirements of Law.

29.3     Statutory Obligations

(a)     The Company has complied with all applicable Law in relation to the
Properties.

29.4     Rental Agreements

There are no rental agreements relating to the Properties other than those
Disclosed.

30.     Environmental Matters

30.1     Each Group Company is, and at all times has been, in full compliance
with, and has not been and is not in violation of or liable under, any
Environmental Law. No Group Company has received, any citation, directive,
inquiry, notice, order, summons, warning or other communication that relates to
Hazardous Activity, Hazardous Substances, or any alleged, actual, or potential
violation or failure to comply with any Environmental Law, or of any alleged,
actual, or potential obligation to undertake or bear the cost of any
environmental, health and safety liabilities with respect to any property or
asset (whether real or tangible) in which any Group Company has or had an
interest, or with respect to any Hazardous Facility in which any Group Company
has or had an interest, and there is no basis to expect any actual or threatened
order, notice or other communication from any Authority of any actual or
potential violation or failure to comply with any Environmental Law, or of any
actual or threatened obligation to undertake or bear the cost of any
environmental, health and safety liabilities with respect to any property or
asset.

77



--------------------------------------------------------------------------------



30.2     No Group Company has or had an interest in, or operated any Hazardous
Facility.

30.3     There are no pending or, to the knowledge of the Seller, or any Group
Company, threatened claims, Encumbrances, or other restrictions of any nature
resulting from any environmental, health and safety liabilities or arising under
or pursuant to any Environmental Law with respect to or affecting the Properties
owned or used by any Group Company.

30.4     There are no Hazardous Substances present on or in the Environment at
any Properties owned or used by any Group Company or at any geologically or
hydrologically adjoining property. No Group Company has permitted or conducted,
or is aware of, any Hazardous Activity conducted with respect to any property
owned or used by any Group Company except in full compliance with any applicable
Environmental Law.

78



--------------------------------------------------------------------------------



Schedule 9
CORE WARRANTIES


1.     The Target

1.1     The Target is a limited liability company duly incorporated and validly
existing under the laws of Malta.

1.2     The register of members and other registers contained in the statutory
books of the Target have been properly kept and maintained in accordance with
Law, are up to date and contain a complete and accurate record of the matters
which should be dealt with in them.

1.3     The Target has not carried on any business other than the holding of the
Company's Shares.

1.4     The Target does not own, occupy or use any real estate or material
assets.

1.5     The Target has no employees and is not a party to any employment
contracts.

1.6     The Target has not received or performed any unlawful distribution in
contravention of any Laws.

2.     The Company

2.1     The Target is the sole legal and beneficial owner of the entire issued
share capital of the Company.

2.2     There is no Encumbrance affecting any shares of the Company, nor any
agreement to create any, and no Person has claimed to be entitled to any of such
things.

2.3     The Company is duly incorporated and validly existing under the Laws of
the Russian Federation. No action has been or is being taken to render invalid
the state registration of the Company, exclude the Company from the Uniform
State Register of Legal Entities, liquidate the Company or do any equivalent
action under Russian Law.

2.4     The shareholders register of the Company or maintained by Closed Joint
Stock Company "Registrator NIKoil", (with the registered office at bdg. 1, 5,
Posledniy pereulok, the City of Moscow, 107045 and registered number OGRN
1027700060607, acting on the basis of licence No. 10-000-1-00290 issued on 17
June 2003 in accordance with Law), is up to date and contains a complete and
accurate record of the matters which should be dealt with in them.

2.5     All the transactions with the shares of the Company have been executed
and performed in accordance with the requirements of Law.

79



--------------------------------------------------------------------------------



3.     Corporate Matters

3.1     Each Group Company has kept proper records of all resolutions and
decisions of its members (shareholders, if applicable), minutes of general
meetings of its members (shareholders, if applicable) and minutes of meetings
and resolutions of its boards of directors.

3.2     There are no actual or contingent:-

3.2.1     outstanding securities convertible into or exchangeable for shares or
participatory interests in the share capital of any Group Company; or

3.2.2     stock option, phantom stock, profit sharing, or similar rights with
respect to any Group Company to which any Group Company is a party.

3.3     There is no contract, commitment, agreement, right or obligation of any
kind to create any right of the kind mentioned in paragraph 3.2 above.

3.4     There are no agreements or other arrangements in force which:-

3.4.1     provide for the present or future issue, allotment, transfer,
redemption or purchase of; or

3.4.2     accord to any Person the right (absolute or conditional) to call for
the issue, allotment, transfer, redemption or purchase of,

any share or loan capital of any Group Company (including any option or right of
pre-emption or conversion) to which any Group Company is a party.

3.5     No proposal has been made which is still outstanding or resolution
adopted for the dissolution or liquidation of any Group Company, and to the
knowledge of the Seller no circumstances exist which may result in the
dissolution or liquidation of any Group Company.

4.     Compliance with Law

4.1     Each Group Company is conducting, and prior to the Completion Date has
conducted, its business in compliance with the provisions of its Constitutional
Documents and Law and is not, and has not prior to the Completion Date been, in
breach of any such provisions or Law in any material respect.

5.     Licences

5.1     The Exploration and Production Licence has been issued to the Company in
accordance with Russian Law and all relevant procedures for such issuance have
been complied with.

5.2     The Company has taken all steps to ensure that the Exploration and
Production Licence has been validly and legally issued.

5.3     There has been no material breach of the Exploration and Production
Licence and, there are no facts, matters or circumstances which might in any way
prejudice the continuation of the Exploration and Production Licence.

80



--------------------------------------------------------------------------------





Schedule 10
BUYER'S WARRANTIES

1.     The Buyer is duly incorporated and validly existing under the Laws of its
country of incorporation.

2.     The Buyer has the legal right, full power and authority and all necessary
consents and authorisations to enter into and perform its obligations under each
of the Acquisition Documents.

3.     No Insolvency Event has occurred in relation to the Buyer.

4.     Each of the Acquisition Documents constitutes, or will when executed
constitute, legal, valid and binding obligations on the Buyer in accordance with
their respective terms.

5.     The execution and delivery of and the performance by the Buyer of its
obligations under each of the Acquisition Documents will not in relation to it:-

5.1     result in a breach of any provision of its memorandum or articles of
association;

5.2     result in a breach of, or constitute a default under, any:-

(a)     agreement, licence or other instrument;

(b)     Judgment; or

(c)     applicable Laws or regulations in any relevant jurisdiction; and/or

5.3     require the Buyer to obtain approval from any Authority, or give any
notice to or make any registration with, any Authority which has not already
been obtained or made.

6.     In respect of the Sharprock Swap Shares:-

6.1     there will be no restrictions or limitations of any kind on the Buyer's
capacity or rights to issue, allot and transfer title to the Sharprock Swap
Shares to the Seller in accordance with clause 6;

6.2     all consents (whether from the board of directors or otherwise) and
procedures in respect of the issue of the Sharprock Swap Shares to the Seller
will be obtained, followed and/or waived so that the Seller obtains full and
effective legal title to the Sharprock Swap Shares; and

6.3     the Sharprock Swap Shares will be allotted and issued with full title
guarantee free from any Encumbrances.

81



--------------------------------------------------------------------------------





Schedule 11
LICENCE INDEMNITY

The UBOs agree jointly and severally to indemnify and keep indemnified the Buyer
on demand against any and all Foreseeable Losses and reasonable expenses
(including reasonable legal and other advisers' or consultants' fees) suffered
by the Buyer and/or any Group Company arising from, caused by, relating to or in
connection with any suspension, early termination, or revocation, restriction or
limitation by Rosnedra or any other Authority of the Exploration and Production
Licence arising from, or caused by, an event, circumstance, occurrence, action
or omission which occurred prior to Completion including damage to the
Environment (together the "Licence Indemnity") other than any restriction or
limitation expressly approved in writing by the Buyer.

82



--------------------------------------------------------------------------------





Schedule 12
ENVIRONMENTAL INDEMNITY

The UBOs agree jointly and severally to indemnify and keep indemnified the Buyer
on demand against:-

1.     any and all Foreseeable Losses and reasonable expenses (including
reasonable legal and other advisers' or consultants' fees) suffered by the Buyer
and/or any Group Company arising out of, related to or caused by any of the
following:-

1.1     failure by any Group Company to have obtained or maintained in full
force and effect all permits, authorisations and approvals required under
applicable Environmental Laws or failure to have complied with their respective
requirements;

1.2     any administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of non-compliance or violation,
investigation or proceeding relating to Environmental Laws against any Group
Company;

1.3     any order for clean-up or remediation, or an action, suit, or proceeding
by any Person or any Authority, against or affecting any Group Company relating
to Environmental Laws;

1.4     the Environment at any property owned or occupied by any Group Company
being contaminated by a Hazardous Substance otherwise than in compliance with
Environmental Laws;

1.5     any emission, discharge, migration, percolation or escape of any
Hazardous Substance into the Environment at, on, under or from any property
owned or occupied by any Group Company otherwise than in compliance with
Environmental Laws;

1.6     any deposit, treatment, storage, treatment, recycling, transfer or
transportation or disposal of Hazardous Substances in the Environment at any
property owned or occupied by any Group Company otherwise than in compliance
with Environmental Law;

1.7     the failure to comply with Law in relation to the operation of any
Hazardous Facilities; and

1.8     any damages, dues, penalties, fines, costs, amounts paid in settlement,
liabilities, obligations, Taxes, Encumbrances or losses due to a failure by any
Group Company comply fully with Environmental Law,

where all such events, circumstances, occurrences, actions or omissions relate
to a period prior to the Completion Date

("Environmental Indemnity").



83



--------------------------------------------------------------------------------





Schedule 13
GENERAL INDEMNITIES

The UBOs agree jointly and severally to indemnify and keep indemnified and hold
harmless, upon demand by the Buyer, from and against all or any Foreseeable
Losses (including all legal and other costs, charges and expenses), arising from
or in connection with:-

1.     Transfer of shares

1.1     any failure by the Seller and any of the UBOs to sell the full
beneficial and legal interest, or the Target to issue and allot the full
beneficial and legal interest, in the relevant Target Shares to the Buyer with
full title guarantee free from all Encumbrances and third party rights or claims
and with all attached or accrued rights pursuant to the terms of this Agreement;

1.2     any irregularity relating to the transfer of any Target Shares to the
Seller by any their former owner(s);

1.3     any irregularity or defect in title relating to the transfer of the
Company's Shares to the Target by any of their former owner(s) and/or the
ownership of the entire issued share capital of the Company by the Target;

2.     Shares in a Group Company

2.1     any claims related to the payment in full of the statutory capital of a
Group Company and/or the issue and allotment of the shares of a Group Company;

2.2     any claims related to the declaration and/or payment of dividends and
relevant Taxes by any Group Company;

2.3     any defect in or Encumbrance with respect to the shares of a Group
Company, the title to any of the shares in a Group Company which results
directly or indirectly from any act or omission on the part of the Target or the
Seller;

2.4     any circumstance which results directly or indirectly from any act or
omission on the part of the Target or the Seller which may involve rendering
invalid the registration of a Group Company, or exclusion from the respective
register, or liquidation of a Group Company upon a claim of any Authority or
equivalent action under the Law;

3.     Taxation

3.1     a Group Company having failed to file with the Tax Authority all
necessary Tax Returns, declarations, reports, information returns and statements
required to be filed by it for the purposes of, or in connection with, Taxes
which are due on or prior to Phase 1 Completion;

3.2     a Tax Return not being in all respects true, complete and correct and
filed on a timely basis;

3.3     a Group Company not having, within the time and in the manner prescribed
by Law, paid or made full provision for all Tax that is due and payable on or
prior to Phase 1 Completion;

3.4     any deficiency in relation to Tax that has been proposed, asserted or
assessed against a Group Company and any delinquencies in the payment of any Tax
which exists for and for which a Group Company could be liable prior to Phase 1;

84



--------------------------------------------------------------------------------



3.5     any Encumbrances for Tax on the property and assets of Group Company or
any arrest of the bank accounts of Group Company, arising from acts, facts or
circumstances existing on or prior to Phase 1 Completion;

3.6     any Group Company having failed to comply in any manner with all
applicable Law, relating to Tax;

3.7     any state, regional, local or foreign audits or other administrative
proceedings or court proceedings which are presently pending or are threatened
with regard to any Tax or Tax Returns; and

3.8     any Group Company having, on or prior to Phase 1 Completion or during
the 3 (three) years prior to Phase 1 Completion, entered into any transaction
with either the other Group Company or any third party under which the price of
the goods or works or services deviates for more than 20% (twenty per cent.) of
the market price for such goods, works or services, respectively;

except in each case as set out in paragraphs 3.1 to 3.8 above such matters as
are Disclosed in the Disclosure Letter.

4.     Property

4.1     any claim with respect to deficiencies of the Company's title to the
Properties or other assets of the Company, or Encumbrances on such Properties or
assets, or in connection with relevant payments to the state, regional or local
budgets made or to be made in relation to such Properties or assets or other
statutory obligations with respect to the Properties or assets which occurred
prior to the Signing Date;

4.2     any claim, order, prescription, decision or other act issued by any
Authority in connection with any Land Permissions that imposes or could involve
imposing of fines or penalties on the Company or otherwise impacts its business
operations arising from acts, facts or circumstances existing on or prior to the
Signing Date.

5.     Liabilities

5.1     any claim in respect of any agreements or other arrangements entered
into by the Company which could be deemed to record or constitute:-

(a)     an interested party transaction ('сделка, в совершении которой имеется
заинтересованность');or

(b)     a major transaction ('крупная сделка'); or

(c)     a suspicious transaction; or

(d)     a transaction involving preferences to certain creditors of the Company
over the other creditors for the purposes of Russian Law;

5.2     any claim in connection with a failure by any Group Company to provide
for mandatory insurance as required by the Law;

5.3     all or any liabilities of any Group Company existing on the Signing Date
for obligations or defaults of any third party other than a Group Company.

85



--------------------------------------------------------------------------------



6.     Compliance with Law

6.1     any act or omission of any Group Company that contravenes:-

(a)     Federal Law No. 208-FZ, dated December 26, 1995, On Joint Stock
Companies (as amended), or Federal Law No. 39-FZ, dated April 22, 1996, On
Securities Market (as amended);

(b)      Federal Law No. 135-FZ, dated July 26, 2006, On Protection of
Competition (as amended), Strategic Companies Law, any other anti-trust,
anti-monopoly, anti-cartel legislation, fair trading, consumer protection or
similar legislation or regulations in any other jurisdiction where the Group
carries on business or has any assets;

(c)     DP Law or the Labour Code of the Russian Federation;

which has given rise or could give rise to any fine or penalty on any Group
Company or has resulted in or could result in issuing by any Authority of any
order, prescription, decision or other act that could have a material adverse
effect on any Group Company's business operations; and

6.2     subject to those matters which are Disclosed in the Disclosure Letter,
any breach of Law which is likely to have a material adverse effect on the
Group.

86



--------------------------------------------------------------------------------



Schedule 14
ACTION PENDING
PHASE 1 AND PHASE 2 COMPLETIONS

1.     The Seller shall procure that no member of the Group shall at any time
prior to Phase 1 and Phase 2 Completion without the prior written consent of the
Buyer (such consent not to be unreasonably withheld or delayed):-

1.1     do, allow or procure any act or omission which would constitute or give
rise to a breach of any Warranty if such Warranty were to be repeated at any
time before Completion by reference to the facts and circumstances then
existing; or

1.2     pass any resolution of the members (or in general meetings) of the
Target and/or the Company, whether in general meeting or otherwise or enter into
any agreement to the like effect; or

1.3     authorise or incur any capital expenditure in excess of USD$1,500,000
(one million five hundred thousand US Dollars) per item or USD$5,000,000 (five
million US Dollars) in aggregate or agree to do so; or

1.4     incur or agree to incur any liability in excess of USD$1,500,000 (one
million five hundred thousand US Dollars) except in the ordinary and usual
course of business; or

1.5     do, allow or procure any act or omission which would adversely affect
the Exploration and Production Licence or any Ancillary Licences; or

1.6     sell, lease, assign or otherwise transfer or dispose of any asset or any
interest therein or agree to do so, involving a consideration in excess of
USD$1,500,000 (one million five hundred thousand US Dollars) per item or
USD$5,000,000 (five million US Dollars) in aggregate; or

1.7     create or agree to create any Encumbrances on or over all or any
material part of its assets, property or undertaking; or

1.8     amend, terminate or enter into or agree to amend, terminate or enter
into any Material Contract to which it is a party except in the ordinary and
usual course of business; or

1.9     remove any of its directors or appoint any new director; or

1.10   employ or agree to employ or offer to employ any new employee with an
annual remuneration of more than USD$100,000 (one hundred thousand US Dollars);
or

1.11   vary or agree to vary the terms and conditions of service (including,
without limitation, the remuneration, bonuses, commissions and other benefits)
of any of its directors or employees; or

1.12   amend or terminate or agree to amend or terminate any consultancy
agreement to which it is a party or engage any new consultant or agree to do so;
or

1.13   sell, transfer or otherwise dispose of any of the Properties or any
interest in any of the Properties or agree to do so; or

1.14   pay any management charge or service charge or consultancy or other fee
to the Seller or any Related Person or agree to do so; or

87

<PAG>

1.15   make, declare or pay any dividend or other distribution; or

1.16   create, allot or issue or purchase or redeem any of its share or loan
capital or acquire any shares in any other company or agree to do so; or

1.17   amend, terminate or enter into or agree to amend, terminate or enter into
any agreement or arrangement between any member of the Group on the one hand and
the Seller and/or all or any Related Persons and/or any director, officer,
employee or consultant of any member of the Group on the other hand, except (in
each case) where such actions are required:-

(a)   to comply with the obligations contemplated by this Agreement; and/or

(b)   for the due performance or the obligations in this Agreement or the
Shareholders Agreement.

2.   The Seller shall procure that, pending Phase 1 Completion:-

2.1   the Buyer and its directors, officers, employees, agents and advisers
shall be given full access upon reasonable notice to all premises of each member
of the Group and to the books and records and databases of each member of the
Group (including, without limitation, all books of account, statutory books,
minute books, contracts, documents of title and other evidence of ownership of
its assets, supplier lists, leases, customer lists and price lists) together
with the right to take copies; and

2.2   the Buyer shall be entitled to attend (through up to 2 (two)
representatives) all board meetings of any member of the Group (reasonable
notice of which shall be given to the Buyer).

88



--------------------------------------------------------------------------------



Schedule 15
PROPERTIES

All real estate presently occupied by the Company.

89



--------------------------------------------------------------------------------



Schedule 16
GUARANTEE OBLIGATIONS

1.   In consideration of the Buyer entering into this Agreement, the UBOs (each
as a primary obligor and not merely as surety) unconditionally and irrevocably
jointly and severally guarantee as continuing obligations the proper and
punctual performance and observance by the Seller of all of its obligations
under or pursuant to this Agreement or any agreement or document entered into
pursuant to this Agreement (including, without limitation, the payment of all
amounts payable to the Buyer) on the terms and subject to the limitations under
which such obligations operate under the relevant document.

2.   The UBOs shall jointly and severally indemnify and keep indemnified the
Buyer on demand against all losses, liabilities, claims, costs, demands or
expenses suffered or incurred by the Buyer as a result of the failure by the
Seller and/or the Target and/or the UBOs to observe or perform any of its/their
obligations under this Agreement or any agreement or document entered into
pursuant to this Agreement.

3.   Each of the UBOs' liability under this guarantee shall not be affected,
discharged, modified or impaired by:-

(a)     any amendment to or variation of this Agreement except for a specific
written amendment or variation which refers specifically to this Schedule 16;

(b)     any release, waiver or time or other indulgence granted to the Seller,
the Target or any third party;

(c)     any insolvency, liquidation, administration, receivership or winding-up
or dissolution of the Seller or the Target;

(d)     any act, omission, event or circumstance which causes any of the
obligations of the Seller or the Target to be or become void, voidable, invalid
or unenforceable for any reason;

(e)     any change of control or sale of the Seller or the Target; or

(f)     any other act or omission or any other event or circumstance (whether or
not known to the Buyer) which would or might (but for this clause (f)) operate
to impair or discharge the UBOs' liability under this guarantee.

4.     Each of the UBOs shall make the payments due from them under this
guarantee on an after-Tax basis in full, without any deduction or withholding in
respect of any claim (whether by way of set-off, counterclaim or otherwise)
asserted from time to time by the Seller or the Target against the Buyer or
under or pursuant to this Agreement or any agreement or document entered into
pursuant to this Agreement, or in respect of any other matter or thing, except
as required by Law.

5.     The Buyer may claim under this guarantee without making any claim or
taking any proceedings against the Seller or the Target or taking any action to
claim under or enforce any other right or security or other guarantee which it
may hold from time to time in respect of the obligations of the Seller or the
Target under this Agreement or any agreement or document entered into pursuant
to this Agreement.

90



--------------------------------------------------------------------------------



6.     This guarantee shall remain in force and effect until each of the Seller
and the Target has performed, observed and discharged all of its obligations
under or pursuant to this or any agreement or document entered into pursuant to
this Agreement.

91



--------------------------------------------------------------------------------



Schedule 17
CONDUCT OF THIRD PARTY CLAIMS

The following limitations will apply to the conduct of a Third Party Claim (but
not any other matter or claim) related to the Warranties and Core Warranties:-

1.     If the Buyer becomes aware of a matter which is reasonably likely to give
rise to a Third Party Claim the Buyer will promptly give notice to the Seller of
the matter and will consult with the Seller with respect to such matter;

2.     The Seller will have the right to conduct any Third Party Claim with
counsel of its choice reasonably satisfactory (consent not to be unreasonably
withheld or delayed) to the Buyer provided that:-

(a)     the Seller notifies the Buyer in writing that it wishes to assume
conduct of the Third Party Claim within 21 (twenty one) Business Days after the
Buyer has given notice to the Seller of the Third Party Claim pursuant to
paragraph 1 above and pending such notice the Buyer will direct the conduct of
the Third Party Claim;

(b)     each of the UBOs indemnifies and holds harmless the Buyer and the Group
Companies from and against the entirety of any Foreseeable Losses resulting from
the conduct of such Third Party Claim by the Seller, court costs and reasonable
attorneys' fees and expenses the Buyer or the Group Companies may suffer
resulting from, arising out of, relating to, in the nature of, or caused by the
Third Party Claim (the "Adverse Warranty Conduct Consequences"); and

(c)     the Seller conducts the defence of the Third Party Claim actively and
diligently.

3.     So long as the Seller is conducting the defence of the Third Party
Claim:-

(a)     the Buyer and/or the Group Companies may retain separate counsel (the
"Independent Counsel") at their sole cost and expense in connection with the
Third Party Claim provided however that although the Seller will retain full
control over the defence of the Third Party Claim their counsel will:-

(i)     keep the Independent Counsel fully informed of all relevant matters
relating to such legal action on a timely basis (including, without limitation,
any proposed settlement or Judgment); and

(ii)     give the Independent Counsel full access to all relevant documentation
relating to such Third Party Claim including, without limitation,
correspondence, court filings and opinions; and

(b)     the Seller will not consent to the entry of any Judgment or enter into
any settlement with respect to the Third Party Claim without the prior written
consent of the Buyer, such consent not to be unreasonably withheld or delayed.

4.     If any of the conditions in paragraphs 2 and 3 above are not or cease to
be satisfied:-

(a)     the Buyer and/or Group Companies may defend against, and consent to the
entry of any Judgment or enter into any settlement with respect to, the Third
Party Claim in any manner the Buyer and/or Group Companies reasonably may deem
appropriate (and the Buyer needs not consult with, or obtain any consent from,
the Seller);

(b)     each of the UBOs will remain responsible for any Adverse Warranty
Conduct Consequences the Buyer and/or Group Companies may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third Party
Claim.

5.     If the Seller elects to assume the defence of a Third Party Claim then
the Seller will be deemed conclusively to have accepted for the purposes of this
Agreement that any Claim relating to such Third Party Claim is within the scope
of a Claim and subject to compensation and/or indemnification, as applicable, in
accordance with this Agreement but will not be required to pay:-

(a)     the reasonable costs of defending against the Third Party Claim; or

(b)     the Foreseeable Losses arising from the Third Party Claim,

until the amount is finally quantified or determined in the relevant court
proceedings or the subject of a settlement agreement.

6.     The Seller will not be entitled to assume control of the conduct of any
proceedings if:-

(a)     the Third Party Claim arises in connection with any criminal proceeding,
action, indictment, allegation or investigation; or

(b)     the Third Party Claim involves an injunction or equitable relief which
is granted against any Group Company until such injunction or equitable relief
is discharged; or

(c)     the Third Party Claim involves an application for an injunction or
equitable relief against the Buyer.

93



--------------------------------------------------------------------------------





Schedule 18
CONDUCT OF THIRD PARTY INDEMNITY CLAIMS

The following limitations will apply to the conduct of a Third Party Indemnity
Claim (but not any other matter or claim) in respect of the Indemnities:-

1.     If the Buyer becomes aware of a matter which is reasonably likely to give
rise to a Third Party Indemnity Claim the Buyer will promptly give notice to the
Seller of the matter and will consult with the Seller with respect to such
matter;

2.     The Seller will have the right to conduct any Third Party Indemnity Claim
with counsel of its choice reasonably satisfactory (consent not to be
unreasonably withheld or delayed) to the Buyer provided that:-

(a)     the Seller notifies the Buyer in writing that it wishes to assume
conduct of the Third Party Indemnity Claim within 21 (twenty one) Business Days
after the Buyer has given notice to the Seller of the Third Party Claim pursuant
to paragraph 1 above and pending such notice the relevant Group Company will
direct the conduct of the Third Party Indemnity Claim;

(b)     each of the UBOs indemnifies and holds harmless the Buyer and the Group
Companies from and against the entirety of any Foreseeable Losses, matters and
steps and omissions and other consequences resulting from the conduct of such
Third Party Indemnity Claim by the Seller together with court costs and
reasonable attorneys' fees and expenses the Buyer or the Group Companies may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third Party Indemnity Claim (the "Adverse Indemnity Conduct
Consequences"); and

(c)     the Seller conducts the defence of the Third Party Indemnity Claim
actively and diligently.

3.     So long as the Seller is conducting the defence of the Third Party
Indemnity Claim:-

(a)     the Buyer and/or the Group Companies may retain an Independent Counsel
at their sole cost and expense in connection with the Third Party Indemnity
Claim provided however that although the Seller will retain full control over
the defence of the Third Party Indemnity Claim their counsel will:-

(i)     keep the Independent Counsel fully informed of all relevant matters
relating to such legal action on a timely basis (including, without limitation,
any proposed settlement or Judgment); and

(ii)     give the Independent Counsel full access to all relevant documentation
relating to such Third Party Indemnity Claim including, without limitation,
correspondence, court filings and opinions; and

(b)     the Seller will not consent to the entry of any Judgment or enter into
any settlement with respect to the Third Party Indemnity Claim without the prior
written consent of the Buyer, such consent not to be unreasonably withheld or
delayed.

94



--------------------------------------------------------------------------------



4.     If any of the conditions in paragraphs 2 and 3 above are not or cease to
be satisfied:-

(a)     the Buyer and/or Group Companies may defend against, and consent to the
entry of any Judgment or enter into any settlement with respect to, the Third
Party Indemnity Claim in any manner the Buyer and/or Group Companies reasonably
may deem appropriate (and the Buyer needs not consult with, or obtain any
consent from, the Seller);

(b)     each of the UBOs will remain responsible for any Adverse Indemnity
Conduct Consequences the Buyer and/or Group Companies may suffer resulting from,
arising out of, relating to, in the nature of, or caused by the Third Party
Indemnity Claim.

5.     If the Seller elects to assume the defence of a Third Party Indemnity
Claim then the Seller will be deemed conclusively to have accepted for the
purposes of this Agreement that any Claim relating to such Third Party Indemnity
Claim is within the scope of a Claim and subject to compensation and/or
indemnification, as applicable, in accordance with this Agreement but will not
be required to pay:-

(a)     the reasonable costs of defending against the Third Party Indemnity
Claim; or

(b)     the Foreseeable Losses arising from the Third Party Indemnity Claim,

until the amount of the Third Party Indemnity Claim is finally quantified or
determined in the relevant court proceedings or the subject of a settlement
agreement.

6.     The Seller will not be entitled to assume control of the conduct of any
proceedings if:-

(a)     the Third Party Indemnity Claim arises in connection with any criminal
proceeding, action, indictment, allegation or investigation; or

(b)     the Third Party Indemnity Claim involves an injunction or equitable
relief which is granted against any Group Company until such injunction or
equitable relief is discharged; or

(c)     the Third Party Indemnity Claim involves an application for an
injunction or equitable relief against the Buyer.

95



--------------------------------------------------------------------------------





Schedule 19
FINANCIAL LIABILITY AND TIME LIMITS FOR WARRANTIES, CORE WARRANTIES AND
INDEMNITIES

The following limitations will apply to the Warranties, Core Warranties and
Indemnities:-

1.     the liability of the UBOs will be joint and several but their aggregate
liability for Claims or pursuant to the Indemnities will not exceed the sums
paid by the Buyer pursuant to the terms of this Agreement.

2.     The UBOs will only be liable to make payment for Claims or pursuant to
the Indemnities where the aggregate amount of such liabilities exceeds
USD$250,000 (two hundred and fifty thousand Dollars) which will be a deductible
and the UBOs will only be liable for the amount of such liabilities to the
extent that they exceed in aggregate USD$250,000 (two hundred and fifty thousand
Dollars).

3.     The UBOs will not be liable in respect of any Claim or pursuant to the
Indemnities unless the Buyer has served on them a written notice containing
reasonable details of the Claim or pursuant to the Indemnities before whichever
be the earlier of :-

(a)     the date on which the auditors of the Company issue their signed audit
certificate in respect of the accounts of the Company for the accounting year
ended 31 December 2012 for the Company; or

(b)     1 June 2013.

4.     The UBOs will not be liable to pay damages or other compensation more
than once in respect of any claim under the Warranties, Core Warranties and
Indemnities so that there will be no double counting in respect of any such
damages or other compensation.

5.     The UBOs will be entitled to compensate the relevant Group Company for
any matter which has been the subject of a Third Party Claim and/or a Third
Party Indemnity Claim (but not any other matter) by paying the full amount of
the loss and related costs to the relevant Group Company on an after-Tax basis
together with all related costs and expenses so that the relevant Group Company
is fully indemnified and held harmless against such loss and related costs.

Such payments must be made prior to the Buyer commencing proceedings pursuant to
this Agreement in respect of the relevant amounts otherwise the entitlement to
make such payments by the UBOs will cease to have effect and their entitlement
to make such payments will lapse after such proceedings are commenced.

6.     In relation to any claim pursuant to the Warranties or the Core
Warranties or the Indemnities which is not a Third Party Indemnity Claim or a
Third Party Warranty Claim (other than in respect of title to Shares), the Buyer
will be obliged to commence proceedings for such claim no later than the second
anniversary of the date on which notice of such claim is served on the Seller.

96



--------------------------------------------------------------------------------





Schedule 20
PUT OPTION

1.     Put Option

1.1     The Buyer grants to the Seller and the UBOs together an option (the "Put
Option") to require the Buyer to purchase all of the Remaining Union Shares on
the following terms of this Schedule 20.

1.2     The sale of the Remaining Union Shares by the Seller and the UBOs will
be:-

(a)     with full title guarantee;

(b)     free from all Encumbrances;

(c)     together with all rights of any nature that attach or which may at any
time become attached to them, including:-

(i)     the right to receive all dividends and distributions declared, paid or
made by the Target after the relevant Completion Date; and

(ii)     the right to receive any dividends which have accrued on or prior to
the sale of the relevant Target Shares to the Buyer but remain unpaid as of the
relevant Completion Date; and

such obligations being together referred to as the "Title Covenants".

2.     Exercise of the Options

2.1     Subject to paragraph 3 below, the Seller and both the UBOs may together
exercise the Put Option only by serving written notice signed by all of them
(the "Option Notice") on the Buyer:-

(a)     during the period beginning on [1 May 2014] and ending on 31 December
2014 (both dates inclusive); or

(b)     in case of a Buyer Completion Default which remains unremedied for a
period of 30 (thirty) days.

2.2     The Put Option may be exercised only in respect of all (but not part
only) of the Remaining Union Shares.

2.3     Exercise of the Put Option shall oblige the Seller and UBOs together to
sell and the Buyer to buy the Remaining Union Shares on the terms of this
Schedule 20.

2.4     If the Option Notice is not duly served within the relevant period
specified in this clause it shall cease to be exercisable and shall lapse.

2.5     Once an Option Notice has been served it may not be revoked.

2.6     No Option Notice may be served following service of a Share Swap Notice.

3.     Option Price

3.1     As soon as reasonably possible after service of the Option Notice, the
Seller and the Buyer shall appoint an independent financial consultant
("Financial Consultant") to calculate the price of the Remaining Union Shares
(the "Option Price").

97



--------------------------------------------------------------------------------



3.2     The Financial Consultant shall use the technical and economic data made
available to them to determine the Option Price.

3.3     Promptly but in any event no later than 30 (thirty) Business Days after
the signature of their engagement letter the Financial Consultant shall deliver
their calculation of the Option Price (the "Price Calculation") to the Parties.

3.4     In determining the Option Price, the Financial Consultant shall act as
an expert and not an arbitrator, and its Price Calculation (in the absence of
fraud or manifest error) shall be final and binding on the Parties.

3.5     The fees and expenses of the Financial Consultant shall be borne by the
UBOs and the Buyer.

4.     Completion of the Put Option

4.1     Completion of the Put Option (the "Put Option Completion") shall take
place within 10 (ten) Business Days immediately following receipt of the
relevant Price Calculation. The following events will take place at Put Option
Completion:-

(a)     the Seller shall deliver to or make available to the Buyer:-

(i)     transfers in the appropriate form relating to all the Remaining Union
Shares duly executed by the Seller in favour of the Buyer; and

(ii)     certificates relating to all such Remaining Union Shares to the extent
that such certificates have been issued;

(b)     the Buyer shall pay to the Seller the Option Price for such Remaining
Union Shares; and

(c)     The UBOs and the Seller shall give the Buyer a deed confirming Title
Covenants and a representation and warranty that they have not carried out any
act or omission reasonably likely to materially impair the value of the
Remaining Union Shares in any material respect unless the board of directors of
the Buyer has expressly consented to or approved such act or omission.